
	
		II
		Calendar No. 398
		112th CONGRESS
		2d Session
		H. R. 5652
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2012
			Received and read the first time
		
		
			May 15, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide for reconciliation pursuant to
		  section 201 of the concurrent resolution on the budget for fiscal year 2013.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Sequester Replacement Reconciliation
			 Act of 2012.
		2.Table of
			 contentsThe table of contents
			 is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Agriculture
				Sec. 101. Short title.
				Sec. 102. ARRA sunset at June 30, 2012.
				Sec. 103. Categorical eligibility limited to cash
				assistance.
				Sec. 104. Standard utility allowances based on the receipt of
				energy assistance payments.
				Sec. 105. Employment and training; workfare.
				Sec. 106. End State bonus program for the supplemental
				nutrition assistance program.
				Sec. 107. Funding of employment and training
				programs.
				Sec. 108. Turn off indexing for nutrition education and obesity
				prevention.
				Sec. 109. Extension of Authorization of Food and Nutrition Act
				of 2008.
				Sec. 110. Effective dates and application of
				amendments.
				Title II—Committee on Energy and Commerce
				Subtitle A—Repeal of Certain ACA Funding
				Provisions
				Sec. 201. Repealing mandatory funding to states to establish
				American Health Benefit Exchanges.
				Sec. 202. Repealing Prevention and Public Health
				Fund.
				Sec. 203. Rescinding unobligated balances for CO-OP
				program.
				Subtitle B—Medicaid
				Sec. 211. Revision of provider tax indirect guarantee
				threshold.
				Sec. 212. Rebasing of State DSH allotments for fiscal year
				2022.
				Sec. 213. Repeal of Medicaid and CHIP maintenance of effort
				requirements under PPACA.
				Sec. 214. Medicaid payments to territories.
				Sec. 215. Repealing bonus payments for enrollment under
				Medicaid and CHIP.
				Title III—Financial Services
				Sec. 301. Table of contents.
				Subtitle A—Orderly Liquidation Fund
				Sec. 311. Repeal of liquidation authority.
				Subtitle B—Home Affordable Modification Program
				Sec. 321. Short title.
				Sec. 322. Congressional findings.
				Sec. 323. Termination of authority.
				Sec. 324. Sense of Congress.
				Subtitle C—Bureau of Consumer Financial Protection
				Sec. 331. Bringing the Bureau of Consumer Financial Protection
				into the regular appropriations process.
				Subtitle D—Flood Insurance Reform
				Sec. 341. Short title.
				Sec. 342. Extensions.
				Sec. 343. Mandatory purchase.
				Sec. 344. Reforms of coverage terms.
				Sec. 345. Reforms of premium rates.
				Sec. 346. Technical Mapping Advisory Council.
				Sec. 347. FEMA incorporation of new mapping
				protocols.
				Sec. 348. Treatment of levees.
				Sec. 349. Privatization initiatives.
				Sec. 350. FEMA annual report on insurance program.
				Sec. 351. Mitigation assistance.
				Sec. 352. Notification to homeowners regarding mandatory
				purchase requirement applicability and rate phase-ins.
				Sec. 353. Notification to members of congress of flood map
				revisions and updates.
				Sec. 354. Notification and appeal of map changes; notification
				to communities of establishment of flood elevations.
				Sec. 355. Notification to tenants of availability of contents
				insurance.
				Sec. 356. Notification to policy holders regarding direct
				management of policy by FEMA.
				Sec. 357. Notice of availability of flood insurance and escrow
				in RESPA good faith estimate.
				Sec. 358. Reimbursement for costs incurred by homeowners and
				communities obtaining letters of map amendment or revision.
				Sec. 359. Enhanced communication with certain communities
				during map updating process.
				Sec. 360. Notification to residents newly included in flood
				hazard areas.
				Sec. 361. Treatment of swimming pool enclosures outside of
				hurricane season.
				Sec. 362. Information regarding multiple perils
				claims.
				Sec. 363. FEMA authority to reject transfer of
				policies.
				Sec. 364. Appeals.
				Sec. 365. Reserve fund.
				Sec. 366. CDBG eligibility for flood insurance outreach
				activities and community building code administration grants.
				Sec. 367. Technical corrections.
				Sec. 368. Requiring competition for national flood insurance
				program policies.
				Sec. 369. Studies of voluntary community-based flood insurance
				options.
				Sec. 370. Report on inclusion of building codes in floodplain
				management criteria.
				Sec. 371. Study on graduated risk.
				Sec. 372. Report on flood-in-progress
				determination.
				Sec. 373. Study on repaying flood insurance debt.
				Sec. 374. No cause of action.
				Sec. 375. Authority for the corps of engineers to provide
				specialized or technical services.
				Subtitle E—Repeal of the Office of Financial
				Research
				Sec. 381. Repeal of the Office of Financial
				Research.
				Title IV—Committee on the Judiciary
				Sec. 401. Short title.
				Sec. 402. Encouraging speedy resolution of claims.
				Sec. 403. Compensating patient injury.
				Sec. 404. Maximizing patient recovery.
				Sec. 405. Punitive damages.
				Sec. 406. Authorization of payment of future damages to
				claimants in health care lawsuits.
				Sec. 407. Definitions.
				Sec. 408. Effect on other laws.
				Sec. 409. State flexibility and protection of States’
				rights.
				Sec. 410. Applicability; effective date.
				Title V—Committee on Oversight and Government Reform
				Sec. 501. Retirement contributions.
				Sec. 502. Annuity supplement.
				Sec. 503. Contributions to Thrift Savings Fund of payments for
				accrued or accumulated leave.
				Title VI—Committee on Ways and Means
				Subtitle A—Recapture of overpayments resulting from certain
				federally-subsidized health insurance
				Sec. 601. Recapture of overpayments resulting from certain
				federally-subsidized health insurance.
				Subtitle B—Social security number required to claim the
				refundable portion of the child tax credit
				Sec. 611. Social security number required to claim the
				refundable portion of the child tax credit.
				Subtitle C—Human Resources Provisions
				Sec. 621. Repeal of the program of block grants to States for
				social services.
				Title VII—Sequester replacement
				Sec. 701. Short title.
				Sec. 702. Protecting veterans programs from
				sequester.
				Sec. 703. Achieving $19 billion in discretionary
				savings.
				Sec. 704. Conforming amendments to section 314 of the
				Congressional Budget and Impoundment Control Act of 1974.
				Sec. 705. Treatment for PAYGO purposes.
				Sec. 706. Elimination of the fiscal year 2013 sequestration for
				defense direct spending.
			
		IAgriculture
			101.Short
			 titleThis title may be cited
			 as the Agricultural Reconciliation Act
			 of 2012.
			102.ARRA sunset at
			 June 30, 2012Section
			 101(a)(2) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law
			 111–5; 123 Stat. 120) is amended by striking “October 31, 2013”
			 and inserting “June 30, 2012”.
			103.Categorical
			 eligibility limited to cash assistanceSection 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C.
			 2014) is amended—
				(1)in the 2d sentence of subsection (a) by
			 striking households in which each member receives benefits and
			 inserting households in which each member receives cash
			 assistance, and
				(2)in subsection (j) by striking or who
			 receives benefits under a State program and inserting or who
			 receives cash assistance under a State program.
				104.Standard
			 utility allowances based on the receipt of energy assistance payments
				(a)Standard utility
			 allowanceSection 5 of the Food and Nutrition Act of 2008
			 (7 U.S.C.
			 2014) is amended—
					(1)in subsection (e)(6)(C) by striking clause
			 (iv), and
					(2)in subsection (k)
			 by striking paragraph (4) and inserting the following:
						
							(4)Third party
				energy assistance paymentsFor purposes of subsection (d)(1), a
				payment made under a State law (other than a law referred to in paragraph
				(2)(G)) to provide energy assistance to a household shall be considered money
				payable directly to the
				household.
							.
					(b)Conforming
			 amendmentsSection 2605(f)(2)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C.
			 8624(f)(2)) is amended—
					(1)by striking and for purposes of determining any excess shelter expense
			 deduction under section 5(e) of the Food and Nutrition Act of 2008
			 (7 U.S.C.
			 2014(e)), and
					(2)in subparagraph
			 (A) by inserting before the semicolon the following: , except that such
			 payments or allowances shall not be deemed to be expended for purposes of
			 determining any excess shelter expense deduction under section 5(e)(6) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)).
					105.Employment and
			 training; workfare
				(a)Administrative
			 cost-sharing for employment and training programs
					(1)In
			 generalSection 16 of the Food and Nutrition Act of 2008
			 (7 U.S.C.
			 2025) is amended—
						(A)in subsection (a)
			 by inserting (other than a program carried out under section 6(d)(4) or
			 section 20) after supplemental nutrition assistance
			 program the 1st place it appears, and
						(B)in subsection
			 (h)—
							(i)by
			 striking paragraphs (2) and (3), and
							(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (2) and (3),
			 respectively.
							(2)Conforming
			 amendments
						(A)Section
			 17(b)(1)(B)(iv)(III)(hh) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026(b)(1)(B)(iv)(III)(hh)) is amended by striking (g), (h)(2), or
			 (h)(3) and inserting or (g).
						(B)Section
			 22(d)(1)(B)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2031(d)(1)(B)(ii)) is
			 amended is amended by striking , (g), (h)(2), and (h)(3) and
			 inserting and (g).
						(b)Administrative
			 cost-sharing and reimbursements for workfareSection 20 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2029) is amended by
			 striking subsection (g).
				106.End State bonus
			 program for the supplemental nutrition assistance programSection 16 of the Food and Nutrition Act of
			 2008 (7 U.S.C.
			 2025) is amended by striking subsection (d).
			107.Funding of
			 employment and training programsFor purposes of fiscal year 2013, the
			 reference to $90,000,000 in section 16(h)(1)(A) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2025(h)(1)(A)) shall be deemed to be a reference to
			 $79,000,000.
			108.Turn off
			 indexing for nutrition education and obesity preventionSection 28(d) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2037(d)) is amended by striking years— and all
			 that follows through the period at the end, and inserting years,
			 $375,000,000..
			109.Extension of
			 Authorization of Food and Nutrition Act of 2008Section 18(a)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C.
			 2027(a)(1)) is amended by striking 2012 and
			 inserting 2013.
			110.Effective dates
			 and application of amendments
				(a)General
			 effective dateExcept as provided in subsection (b), this title
			 and the amendments made by this title shall take effect on October 1, 2012, and
			 shall apply only with respect to certification periods that begin on or after
			 such date.
				(b)Special
			 effective dateSection 107
			 and the amendments made by sections 102, 103, 104, and 109 shall take effect on
			 the date of the enactment of this Act and shall apply only with respect to
			 certification periods that begin on or after such date.
				IICommittee on
			 Energy and Commerce
			ARepeal of Certain
			 ACA Funding Provisions
				201.Repealing
			 mandatory funding to states to establish American Health Benefit
			 Exchanges
					(a)In
			 generalSection 1311(a) of the Patient Protection and Affordable
			 Care Act (42 U.S.C.
			 18031(a)) is repealed.
					(b)Rescission of
			 unobligated fundsOf the funds made available under such section
			 1311(a), the unobligated balance is rescinded.
					202.Repealing
			 Prevention and Public Health Fund
					(a)In
			 generalSection 4002 of the Patient Protection and Affordable
			 Care Act (42
			 U.S.C. 300u–11) is repealed.
					(b)Rescission of
			 unobligated fundsOf the funds made available by such section
			 4002, the unobligated balance is rescinded.
					203.Rescinding
			 unobligated balances for CO-OP programOf the funds made available under section
			 1322(g) of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18042(g)), the unobligated balance is rescinded.
				BMedicaid
				211.Revision of provider
			 tax indirect guarantee thresholdSection 1903(w)(4)(C)(ii) of the Social
			 Security Act (42
			 U.S.C. 1396b(w)(4)(C)(ii)) is amended by inserting and
			 for portions of fiscal years beginning on or after October 1, 2012,
			 after October 1, 2011,.
				212.Rebasing of
			 State DSH allotments for fiscal year 2022Section 1923(f) of the Social Security Act
			 (42 U.S.C.
			 1396r–4(f)) is amended—
					(1)by redesignating
			 paragraph (9) as paragraph (10);
					(2)in paragraph
			 (3)(A) by striking paragraphs (6), (7), and (8) and inserting
			 paragraphs (6), (7), (8), and (9); and
					(3)by inserting after
			 paragraph (8) the following new paragraph:
						
							(9)Rebasing of
				State DSH allotments for fiscal year 2022With respect to fiscal 2022, for purposes
				of applying paragraph (3)(A) to determine the DSH allotment for a State, the
				amount of the DSH allotment for the State under paragraph (3) for fiscal year
				2021 shall be treated as if it were such amount as reduced under paragraph
				(7).
							.
					213.Repeal of
			 Medicaid and CHIP maintenance of effort requirements under PPACA
					(a)Repeal of PPACA
			 Medicaid MOESection 1902 of the Social Security Act
			 (42 U.S.C.
			 1396a) is amended by striking subsection (gg).
					(b)Repeal of PPACA
			 CHIP MOESection 2105(d)(3) of the Social Security Act
			 (42 U.S.C.
			 1397ee(d)(3)) is amended—
						(1)by striking
			 subparagraph (A);
						(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
						(3)in the paragraph
			 heading, by striking Continuation of eligibility standards for children until October 1,
			 2019 and inserting Continuity of
			 coverage.
						(c)Conforming
			 amendments
						(1)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended by
			 striking paragraph (74).
						(2)Effective January
			 1, 2014, paragraph (14) of section 1902(e) (as added by section 2002(a) of
			 Public Law
			 111–148) is amended by striking the third sentence of
			 subparagraph (A).
						(d)Effective
			 dateExcept as provided in subsection (c)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 section.
					214.Medicaid payments to
			 territories
					(a)Limit on
			 paymentsSection 1108(g) of the Social Security Act
			 (42 U.S.C.
			 1308(g)) is amended—
						(1)in paragraph
			 (2)—
							(A)by striking
			 paragraphs (3) and (5); and
							(B)by inserting
			 paragraph (3) after and subject to;
							(2)in paragraph (4),
			 by striking (3), and and all that follows through of this
			 subsection and inserting and (3) of this subsection;
			 and
						(3)by striking
			 paragraph (5).
						(b)FMAPThe first sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C. 1396d(b)) is amended by
			 striking shall be 55 percent and inserting shall be 50
			 percent.
					215.Repealing bonus
			 payments for enrollment under Medicaid and CHIP
					(a)In
			 generalParagraphs (3) and
			 (4) of section 2105(a) of the Social Security Act (42 U.S.C.
			 1397ee(a)) are repealed.
					(b)Rescission of
			 unobligated fundsOf the funds made available by section
			 2105(a)(3) of the Social Security Act, the unobligated balance is
			 rescinded.
					(c)Conforming
			 changes
						(1)Availability of
			 excess funds for performance bonusesSection 2104(n)(2) of the Social Security
			 Act (42 U.S.C.
			 1397dd(n)(2)) is amended by striking subparagraph (D).
						(2)Outreach or
			 coverage benchmarksSection
			 2111(b)(3) of the Social Security Act (42 U.S.C. 1397kk(b)(3)) is
			 amended—
							(A)in subparagraph
			 (A)—
								(i)in clause (i), by inserting
			 or after the semicolon at the end; and
								(ii)by
			 striking clause (ii); and
								(B)by striking
			 subparagraph (C).
							IIIFinancial
			 Services
			301.Table of
			 contentsThe table of contents
			 for this title is as follows:
				
					Title III—Financial Services
					Sec. 301. Table of contents.
					Subtitle A—Orderly Liquidation Fund
					Sec. 311. Repeal of liquidation authority.
					Subtitle B—Home Affordable Modification Program
					Sec. 321. Short title.
					Sec. 322. Congressional findings.
					Sec. 323. Termination of authority.
					Sec. 324. Sense of Congress.
					Subtitle C—Bureau of Consumer Financial Protection
					Sec. 331. Bringing the Bureau of Consumer Financial Protection
				into the regular appropriations process.
					Subtitle D—Flood Insurance Reform
					Sec. 341. Short title.
					Sec. 342. Extensions.
					Sec. 343. Mandatory purchase.
					Sec. 344. Reforms of coverage terms.
					Sec. 345. Reforms of premium rates.
					Sec. 346. Technical Mapping Advisory Council.
					Sec. 347. FEMA incorporation of new mapping
				protocols.
					Sec. 348. Treatment of levees.
					Sec. 349. Privatization initiatives.
					Sec. 350. FEMA annual report on insurance program.
					Sec. 351. Mitigation assistance.
					Sec. 352. Notification to homeowners regarding mandatory
				purchase requirement applicability and rate phase-ins.
					Sec. 353. Notification to members of congress of flood map
				revisions and updates.
					Sec. 354. Notification and appeal of map changes; notification
				to communities of establishment of flood elevations.
					Sec. 355. Notification to tenants of availability of contents
				insurance.
					Sec. 356. Notification to policy holders regarding direct
				management of policy by FEMA.
					Sec. 357. Notice of availability of flood insurance and escrow
				in RESPA good faith estimate.
					Sec. 358. Reimbursement for costs incurred by homeowners and
				communities obtaining letters of map amendment or revision.
					Sec. 359. Enhanced communication with certain communities
				during map updating process.
					Sec. 360. Notification to residents newly included in flood
				hazard areas.
					Sec. 361. Treatment of swimming pool enclosures outside of
				hurricane season.
					Sec. 362. Information regarding multiple perils
				claims.
					Sec. 363. FEMA authority to reject transfer of
				policies.
					Sec. 364. Appeals.
					Sec. 365. Reserve fund.
					Sec. 366. CDBG eligibility for flood insurance outreach
				activities and community building code administration grants.
					Sec. 367. Technical corrections.
					Sec. 368. Requiring competition for national flood insurance
				program policies.
					Sec. 369. Studies of voluntary community-based flood insurance
				options.
					Sec. 370. Report on inclusion of building codes in floodplain
				management criteria.
					Sec. 371. Study on graduated risk.
					Sec. 372. Report on flood-in-progress
				determination.
					Sec. 373. Study on repaying flood insurance debt.
					Sec. 374. No cause of action.
					Sec. 375. Authority for the corps of engineers to provide
				specialized or technical services.
					Subtitle E—Repeal of the Office of Financial
				Research
					Sec. 381. Repeal of the Office of Financial
				Research.
				
			AOrderly
			 Liquidation Fund
				311.Repeal of
			 liquidation authority
					(a)In
			 generalTitle II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby repealed
			 and any Federal law amended by such title shall, on and after the date of
			 enactment of this Act, be effective as if title II of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act had not been enacted.
					(b)Conforming
			 amendments
						(1)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
							(A)in the table of
			 contents for such Act, by striking all items relating to title II;
							(B)in section
			 165(d)(6), by striking , a receiver appointed under title
			 II,;
							(C)in section 716(g),
			 by striking or a covered financial company under title
			 II;
							(D)in section
			 1105(e)(5), by striking amount of any securities issued under that
			 chapter 31 for such purpose shall be treated in the same manner as securities
			 issued under section 208(n)(5)(E) and inserting issuances of
			 such securities under that chapter 31 for such purpose shall by treated as
			 public debt transactions of the United States, and the proceeds from the sale
			 of any obligations acquired by the Secretary under this paragraph shall be
			 deposited into the Treasury of the United States as miscellaneous
			 receipts; and
							(E)in section
			 1106(c)(2), by amending subparagraph (A) to read as follows:
								
									(A)require the company to file a petition for
				bankruptcy under section 301 of title 11, United
				States Code;
				or
									.
							(2)Federal Deposit
			 Insurance ActSection
			 10(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is amended by
			 striking , or of such nonbank financial company supervised by the Board
			 of Governors or bank holding company described in section 165(a) of the
			 Financial Stability Act of 2010, for the purpose of implementing its authority
			 to provide for orderly liquidation of any such company under title II of that
			 Act.
						(3)Federal Reserve
			 ActSection 13(3) of the
			 Federal Reserve Act is amended—
							(A)in subparagraph
			 (B)—
								(i)in
			 clause (ii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or is subject to resolution under; and
								(ii)in
			 clause (iii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or resolution under; and
								(B)by striking
			 subparagraph (E).
							BHome Affordable
			 Modification Program
				321.Short
			 titleThis subtitle may be
			 cited as the HAMP Termination Act of
			 2012.
				322.Congressional
			 findingsThe Congress finds
			 the following:
					(1)According to the Department of the
			 Treasury—
						(A)the Home
			 Affordable Modification Program (HAMP) is designed to help as many as 3
			 to 4 million financially struggling homeowners avoid foreclosure by modifying
			 loans to a level that is affordable for borrowers now and sustainable over the
			 long term; and
						(B)as of February 2012, only 782,609 active
			 permanent mortgage modifications were made under HAMP.
						(2)Many homeowners
			 whose HAMP modifications were canceled suffered because they made futile
			 payments and some of those homeowners were even forced into foreclosure.
					(3)The Special
			 Inspector General for TARP reported that HAMP benefits only a small
			 portion of distressed homeowners, offers others little more than false hope,
			 and in certain cases causes more harm than good.
					(4)Approximately $30
			 billion was obligated by the Department of the Treasury to HAMP, however,
			 approximately only $2.54 billion has been disbursed.
					(5)Terminating HAMP
			 would save American taxpayers approximately $2.84 billion, according to the
			 Congressional Budget Office.
					323.Termination of
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended by
			 adding at the end the following new subsection:
					
						(c)Termination of
				authority To provide new assistance under the Home Affordable Modification
				Program
							(1)In
				generalExcept as provided under paragraph (2), after the date of
				the enactment of this subsection the Secretary may not provide any assistance
				under the Home Affordable Modification Program under the Making Home Affordable
				initiative of the Secretary, authorized under this Act, on behalf of any
				homeowner.
							(2)Protection of
				existing obligations on behalf of homeowners already extended an offer to
				participate in the ProgramParagraph (1) shall not apply with respect
				to assistance provided on behalf of a homeowner who, before the date of the
				enactment of this subsection, was extended an offer to participate in the Home
				Affordable Modification Program on a trial or permanent basis.
							(3)Deficit
				reduction
								(A)Use of
				unobligated fundsNotwithstanding any other provision of this
				title, the amounts described in subparagraph (B) shall not be available after
				the date of the enactment of this subsection for obligation or expenditure
				under the Home Affordable Modification Program of the Secretary, but should be
				covered into the General Fund of the Treasury and should be used only for
				reducing the budget deficit of the Federal Government.
								(B)Identification
				of unobligated fundsThe amounts described in this subparagraph
				are any amounts made available under title I of the Emergency Economic
				Stabilization Act of 2008 that—
									(i)have been
				allocated for use, but not yet obligated as of the date of the enactment of
				this subsection, under the Home Affordable Modification Program of the
				Secretary; and
									(ii)are not necessary
				for providing assistance under such Program on behalf of homeowners who,
				pursuant to paragraph (2), may be provided assistance after the date of the
				enactment of this subsection.
									(4)Study of use of
				program by members of the Armed Forces, veterans, and Gold Star
				recipients
								(A)StudyThe Secretary shall conduct a study to
				determine the extent of usage of the Home Affordable Modification Program by,
				and the impact of such Program on, covered homeowners.
								(B)ReportNot later than the expiration of the 90-day
				period beginning on the date of the enactment of this subsection, the Secretary
				shall submit to the Congress a report setting forth the results of the study
				under subparagraph (A) and identifying best practices, derived from studying
				the Home Affordable Modification Program, that could be applied to existing
				mortgage assistance programs available to covered homeowners.
								(C)Covered
				homeownerFor purposes of this subsection, the term
				covered homeowner means a homeowner who is—
									(i)a
				member of the Armed Forces of the United States on active duty or the spouse or
				parent of such a member;
									(ii)a veteran, as such term is defined in
				section
				101 of title 38, United States Code; or
									(iii)eligible to
				receive a Gold Star lapel pin under
				section
				1126 of title 10, United States Code, as a widow, parent, or
				next of kin of a member of the Armed Forces person who died in a manner
				described in subsection (a) of such section.
									(5)Publication of
				Member Availability for AssistanceNot later than 5 days after the date of the
				enactment of this subsection, the Secretary of the Treasury shall publish to
				its Website on the World Wide Web in a prominent location, large point font,
				and boldface type the following statement: The Home Affordable
				Modification Program (HAMP) has been terminated. If you are having trouble
				paying your mortgage and need help contacting your lender or servicer for
				purposes of negotiating or acquiring a loan modification, please contact your
				Member of Congress to assist you in contacting your lender or servicer for the
				purpose of negotiating or acquiring a loan modification..
							(6)Notification to
				HAMP Applicants RequiredNot later than 30 days after the date of
				the enactment of this subsection, the Secretary of the Treasury shall inform
				each individual who applied for the Home Affordable Modification Program and
				will not be considered for a modification under such Program due to termination
				of such Program under this subsection—
								(A)that such Program
				has been terminated;
								(B)that loan
				modifications under such Program are no longer available;
								(C)of the name and
				contact information of such individual’s Member of Congress; and
								(D)that the individual should contact his or
				her Member of Congress to assist the individual in contacting the individual’s
				lender or servicer for the purpose of negotiating or acquiring a loan
				modification.
								.
				324.Sense of
			 CongressThe Congress
			 encourages banks to work with homeowners to provide loan modifications to those
			 that are eligible. The Congress also encourages banks to work and assist
			 homeowners and prospective homeowners with foreclosure prevention programs and
			 information on loan modifications.
				CBureau of Consumer
			 Financial Protection
				331.Bringing the
			 Bureau of Consumer Financial Protection into the regular appropriations
			 processSection 1017 of the
			 Consumer Financial Protection Act of 2010 is amended—
					(1)in subsection
			 (a)—
						(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
						(B)by striking
			 paragraphs (1), (2), and (3);
						(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
						(D)by striking
			 subparagraphs (E) and (F) of paragraph (1), as so redesignated;
						(2)by striking
			 subsections (b), (c), and (d);
					(3)by redesignating
			 subsection (e) as subsection (b); and
					(4)in subsection (b),
			 as so redesignated—
						(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
							
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated $200,000,000 to carry out this title for each of
				fiscal years 2012 and 2013.
								;
				and
						(B)by redesignating
			 paragraph (4) as paragraph (2).
						DFlood Insurance
			 Reform
				341.Short
			 titleThis subtitle may be
			 cited as the Flood Insurance Reform
			 Act of 2012.
				342.Extensions
					(a)Extension of
			 programSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by
			 striking the earlier of the date of the enactment into law of an Act
			 that specifically amends the date specified in this section or May 31,
			 2012 and inserting September 30, 2016.
					(b)Extension of
			 financingSection 1309(a) of
			 such Act (42 U.S.C.
			 4016(a)) is amended by striking the earlier of the date
			 of the enactment into law of an Act that specifically amends the date specified
			 in this section or May 31, 2012 and inserting September 30,
			 2016.
					343.Mandatory
			 purchase
					(a)Authority To
			 temporarily suspend mandatory purchase requirement
						(1)In
			 generalSection 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by
			 adding at the end the following new subsection:
							
								(i)Authority To
				temporarily suspend mandatory purchase requirement
									(1)Finding by
				Administrator that area is an eligible areaFor any area, upon a request submitted to
				the Administrator by a local government authority having jurisdiction over any
				portion of the area, the Administrator shall make a finding of whether the area
				is an eligible area under paragraph (3). If the Administrator finds that such
				area is an eligible area, the Administrator shall, in the discretion of the
				Administrator, designate a period during which such finding shall be effective,
				which shall not be longer in duration than 12 months.
									(2)Suspension of
				mandatory purchase requirementIf the Administrator makes a finding under
				paragraph (1) that an area is an eligible area under paragraph (3), during the
				period specified in the finding, the designation of such eligible area as an
				area having special flood hazards shall not be effective for purposes of
				subsections (a), (b), and (e) of this section, and section 202(a) of this Act.
				Nothing in this paragraph may be construed to prevent any lender, servicer,
				regulated lending institution, Federal agency lender, the Federal National
				Mortgage Association, or the Federal Home Loan Mortgage Corporation, at the
				discretion of such entity, from requiring the purchase of flood insurance
				coverage in connection with the making, increasing, extending, or renewing of a
				loan secured by improved real estate or a mobile home located or to be located
				in such eligible area during such period or a lender or servicer from
				purchasing coverage on behalf of a borrower pursuant to subsection (e).
									(3)Eligible
				areasAn eligible area under
				this paragraph is an area that is designated or will, pursuant to any issuance,
				revision, updating, or other change in flood insurance maps that takes effect
				on or after the date of the enactment of the Flood Insurance Reform Act of 2012, become
				designated as an area having special flood hazards and that meets any one of
				the following 3 requirements:
										(A)Areas with no
				history of special flood hazardsThe area does not include any area that has
				ever previously been designated as an area having special flood hazards.
										(B)Areas with flood
				protection systems under improvementsThe area was intended to be
				protected by a flood protection system—
											(i)that has been decertified, or is required
				to be certified, as providing protection for the 100-year frequency flood
				standard;
											(ii)that is being
				improved, constructed, or reconstructed; and
											(iii)for which the
				Administrator has determined measurable progress toward completion of such
				improvement, construction, reconstruction is being made and toward securing
				financial commitments sufficient to fund such completion.
											(C)Areas for which
				appeal has been filedAn area
				for which a community has appealed designation of the area as having special
				flood hazards in a timely manner under section 1363.
										(4)Extension of
				delayUpon a request
				submitted by a local government authority having jurisdiction over any portion
				of the eligible area, the Administrator may extend the period during which a
				finding under paragraph (1) shall be effective, except that—
										(A)each such
				extension under this paragraph shall not be for a period exceeding 12 months;
				and
										(B)for any area, the cumulative number of such
				extensions may not exceed 2.
										(5)Additional
				extension for communities making more than adequate progress on flood
				protection system
										(A)Extension
											(i)AuthorityExcept as provided in subparagraph (B), in
				the case of an eligible area for which the Administrator has, pursuant to
				paragraph (4), extended the period of effectiveness of the finding under
				paragraph (1) for the area, upon a request submitted by a local government
				authority having jurisdiction over any portion of the eligible area, if the
				Administrator finds that more than adequate progress has been made on the
				construction of a flood protection system for such area, as determined in
				accordance with the last sentence of section 1307(e) of the National Flood
				Insurance Act of 1968 (42 U.S.C. 4014(e)), the
				Administrator may, in the discretion of the Administrator, further extend the
				period during which the finding under paragraph (1) shall be effective for such
				area for an additional 12 months.
											(ii)LimitFor any eligible area, the cumulative number of extensions under this
				subparagraph may not exceed 2.
											(B)Exclusion for
				new mortgages
											(i)ExclusionAny extension under subparagraph (A) of
				this paragraph of a finding under paragraph (1) shall not be effective with
				respect to any excluded property after the origination, increase, extension, or
				renewal of the loan referred to in clause (ii)(II) for the property.
											(ii)Excluded
				propertiesFor purposes of
				this subparagraph, the term excluded property means any improved
				real estate or mobile home—
												(I)that is located in
				an eligible area; and
												(II)for which, during
				the period that any extension under subparagraph (A) of this paragraph of a
				finding under paragraph (1) is otherwise in effect for the eligible area in
				which such property is located—
													(aa)a
				loan that is secured by the property is originated; or
													(bb)any
				existing loan that is secured by the property is increased, extended, or
				renewed.
													(6)Rule of
				constructionNothing in this subsection may be construed to
				affect the applicability of a designation of any area as an area having special
				flood hazards for purposes of the availability of flood insurance coverage,
				criteria for land management and use, notification of flood hazards,
				eligibility for mitigation assistance, or any other purpose or provision not
				specifically referred to in paragraph (2).
									(7)ReportsThe Administrator shall, in each annual
				report submitted pursuant to section 1320, include information identifying each
				finding under paragraph (1) by the Administrator during the preceding year that
				an area is an area having special flood hazards, the basis for each such
				finding, any extensions pursuant to paragraph (4) of the periods of
				effectiveness of such findings, and the reasons for such
				extensions.
									.
						(2)No
			 refundsNothing in this
			 subsection or the amendments made by this subsection may be construed to
			 authorize or require any payment or refund for flood insurance coverage
			 purchased for any property that covered any period during which such coverage
			 is not required for the property pursuant to the applicability of the amendment
			 made by paragraph (1).
						(b)Termination of
			 force-Placed insuranceSection 102(e) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(e)) is
			 amended—
						(1)in paragraph (2), by striking
			 insurance. and inserting insurance, including premiums or
			 fees incurred for coverage beginning on the date on which flood insurance
			 coverage lapsed or did not provide a sufficient coverage
			 amount.;
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and 6), respectively; and
						(3)by inserting after
			 paragraph (2) the following new paragraphs:
							
								(3)Termination of
				force-placed insuranceWithin
				30 days of receipt by the lender or servicer of a confirmation of a borrower’s
				existing flood insurance coverage, the lender or servicer shall—
									(A)terminate the
				force-placed insurance; and
									(B)refund to the
				borrower all force-placed insurance premiums paid by the borrower during any
				period during which the borrower’s flood insurance coverage and the
				force-placed flood insurance coverage were each in effect, and any related fees
				charged to the borrower with respect to the force-placed insurance during such
				period.
									(4)Sufficiency of
				demonstrationFor purposes of
				confirming a borrower’s existing flood insurance coverage, a lender or servicer
				for a loan shall accept from the borrower an insurance policy declarations page
				that includes the existing flood insurance policy number and the identity of,
				and contact information for, the insurance company or
				agent.
								.
						(c)Use of private
			 insurance to satisfy mandatory purchase requirementSection
			 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 lending institutions not to make and
			 inserting
								
									lending
			 institutions—(A)not to
				make
									;
							(B)in subparagraph
			 (A), as designated by subparagraph (A) of this paragraph, by striking
			 less. and inserting less; and; and
							(C)by adding at the
			 end the following new subparagraph:
								
									(B)to accept private flood insurance as
				satisfaction of the flood insurance coverage requirement under subparagraph (A)
				if the coverage provided by such private flood insurance meets the requirements
				for coverage under such subparagraph.
									;
				
							(2)in paragraph (2),
			 by inserting after provided in paragraph (1). the following new
			 sentence: Each Federal agency lender shall accept private flood
			 insurance as satisfaction of the flood insurance coverage requirement under the
			 preceding sentence if the flood insurance coverage provided by such private
			 flood insurance meets the requirements for coverage under such
			 sentence.;
						(3)in paragraph (3),
			 in the matter following subparagraph (B), by adding at the end the following
			 new sentence: The Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation shall accept private flood insurance as
			 satisfaction of the flood insurance coverage requirement under the preceding
			 sentence if the flood insurance coverage provided by such private flood
			 insurance meets the requirements for coverage under such sentence.;
			 and
						(4)by adding at the
			 end the following new paragraph:
							
								(5)Private flood
				insurance definedIn this subsection, the term private
				flood insurance means a contract for flood insurance coverage allowed
				for sale under the laws of any
				State.
								.
						344.Reforms of
			 coverage terms
					(a)Minimum
			 deductibles for claimsSection 1312 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4019) is amended—
						(1)by striking
			 The Director is and inserting the following: (a)
			 In general.—The
			 Administrator is; and
						(2)by adding at the
			 end the following:
							
								(b)Minimum annual
				deductibles
									(1)Subsidized rate
				propertiesFor any structure
				that is covered by flood insurance under this title, and for which the
				chargeable rate for such coverage is less than the applicable estimated risk
				premium rate under section 1307(a)(1) for the area (or subdivision thereof) in
				which such structure is located, the minimum annual deductible for damage to or
				loss of such structure shall be $2,000.
									(2)Actuarial rate
				propertiesFor any structure
				that is covered by flood insurance under this title, for which the chargeable
				rate for such coverage is not less than the applicable estimated risk premium
				rate under section 1307(a)(1) for the area (or subdivision thereof) in which
				such structure is located, the minimum annual deductible for damage to or loss
				of such structure shall be
				$1,000.
									.
						(b)Clarification of
			 residential and commercial coverage limitsSection 1306(b) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)by striking
			 in the case of any residential property and inserting in
			 the case of any residential building designed for the occupancy of from one to
			 four families; and
							(B)by striking
			 shall be made available to every insured upon renewal and every
			 applicant for insurance so as to enable such insured or applicant to receive
			 coverage up to a total amount (including such limits specified in paragraph
			 (1)(A)(i)) of $250,000 and inserting shall be made available,
			 with respect to any single such building, up to an aggregate liability
			 (including such limits specified in paragraph (1)(A)(i)) of $250,000;
			 and
							(2)in paragraph
			 (4)—
							(A)by striking
			 in the case of any nonresidential property, including churches,
			 and inserting in the case of any nonresidential building, including a
			 church,; and
							(B)by striking
			 shall be made available to every insured upon renewal and every
			 applicant for insurance, in respect to any single structure, up to a total
			 amount (including such limit specified in subparagraph (B) or (C) of paragraph
			 (1), as applicable) of $500,000 for each structure and $500,000 for any
			 contents related to each structure and inserting shall be made
			 available with respect to any single such building, up to an aggregate
			 liability (including such limits specified in subparagraph (B) or (C) of
			 paragraph (1), as applicable) of $500,000, and coverage shall be made available
			 up to a total of $500,000 aggregate liability for contents owned by the
			 building owner and $500,000 aggregate liability for each unit within the
			 building for contents owned by the tenant.
							(c)Indexing of
			 maximum coverage limitsSubsection (b) of section 1306 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)) is
			 amended—
						(1)in paragraph (4),
			 by striking and at the end;
						(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
						(3)by redesignating
			 paragraph (5) as paragraph (7); and
						(4)by adding at the
			 end the following new paragraph:
							
								(8)each of the dollar amount limitations under
				paragraphs (2), (3), (4), (5), and (6) shall be adjusted effective on the date
				of the enactment of the Flood Insurance
				Reform Act of 2012, such adjustments shall be calculated using
				the percentage change, over the period beginning on September 30, 1994, and
				ending on such date of enactment, in such inflationary index as the
				Administrator shall, by regulation, specify, and the dollar amount of such
				adjustment shall be rounded to the next lower dollar; and the Administrator
				shall cause to be published in the Federal Register the adjustments under this
				paragraph to such dollar amount limitations; except that in the case of
				coverage for a property that is made available, pursuant to this paragraph, in
				an amount that exceeds the limitation otherwise applicable to such coverage as
				specified in paragraph (2), (3), (4), (5), or (6), the total of such coverage
				shall be made available only at chargeable rates that are not less than the
				estimated premium rates for such coverage determined in accordance with section
				1307(a)(1).
								.
						(d)Optional
			 coverage for loss of use of personal residence and business
			 interruptionSubsection (b)
			 of section 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)),
			 as amended by the preceding provisions of this section, is further amended by
			 inserting after paragraph (4) the following new paragraphs:
						
							(5)the Administrator may provide that, in the
				case of any residential property, each renewal or new contract for flood
				insurance coverage may provide not more than $5,000 aggregate liability per
				dwelling unit for any necessary increases in living expenses incurred by the
				insured when losses from a flood make the residence unfit to live in, except
				that—
								(A)purchase of such
				coverage shall be at the option of the insured;
								(B)any such coverage
				shall be made available only at chargeable rates that are not less than the
				estimated premium rates for such coverage determined in accordance with section
				1307(a)(1); and
								(C)the Administrator
				may make such coverage available only if the Administrator makes a
				determination and causes notice of such determination to be published in the
				Federal Register that—
									(i)a
				competitive private insurance market for such coverage does not exist;
				and
									(ii)the national
				flood insurance program has the capacity to make such coverage available
				without borrowing funds from the Secretary of the Treasury under section 1309
				or otherwise;
									(6)the Administrator
				may provide that, in the case of any commercial property or other residential
				property, including multifamily rental property, coverage for losses resulting
				from any partial or total interruption of the insured’s business caused by
				damage to, or loss of, such property from a flood may be made available to
				every insured upon renewal and every applicant, up to a total amount of $20,000
				per property, except that—
								(A)purchase of such
				coverage shall be at the option of the insured;
								(B)any such coverage
				shall be made available only at chargeable rates that are not less than the
				estimated premium rates for such coverage determined in accordance with section
				1307(a)(1); and
								(C)the Administrator
				may make such coverage available only if the Administrator makes a
				determination and causes notice of such determination to be published in the
				Federal Register that—
									(i)a
				competitive private insurance market for such coverage does not exist;
				and
									(ii)the national
				flood insurance program has the capacity to make such coverage available
				without borrowing funds from the Secretary of the Treasury under section 1309
				or
				otherwise;
									.
					(e)Payment of
			 premiums in installments for residential propertiesSection 1306
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by
			 adding at the end the following new subsection:
						
							(d)Payment of
				premiums in installments for residential properties
								(1)AuthorityIn addition to any other terms and
				conditions under subsection (a), such regulations shall provide that, in the
				case of any residential property, premiums for flood insurance coverage made
				available under this title for such property may be paid in
				installments.
								(2)LimitationsIn
				implementing the authority under paragraph (1), the Administrator may establish
				increased chargeable premium rates and surcharges, and deny coverage and
				establish such other sanctions, as the Administrator considers necessary to
				ensure that insureds purchase, pay for, and maintain coverage for the full term
				of a contract for flood insurance coverage or to prevent insureds from
				purchasing coverage only for periods during a year when risk of flooding is
				comparatively higher or canceling coverage for periods when such risk is
				comparatively
				lower.
								.
					(f)Effective date
			 of policies covering properties affected by floods in progressParagraph (1) of section 1306(c) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4013(c)) is amended by
			 adding after the period at the end the following: With respect to any
			 flood that has commenced or is in progress before the expiration of such 30-day
			 period, such flood insurance coverage for a property shall take effect upon the
			 expiration of such 30-day period and shall cover damage to such property
			 occurring after the expiration of such period that results from such flood, but
			 only if the property has not suffered damage or loss as a result of such flood
			 before the expiration of such 30-day period..
					345.Reforms of
			 premium rates
					(a)Increase in
			 annual limitation on premium increasesSection 1308(e) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended by
			 striking 10 percent and inserting 20
			 percent.
					(b)Phase-In of
			 rates for certain properties in newly mapped areas
						(1)In
			 generalSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended—
							(A)in subsection (a),
			 in the matter preceding paragraph (1), by inserting or notice
			 after prescribe by regulation;
							(B)in subsection (c),
			 by inserting and subsection (g) before the first comma;
			 and
							(C)by adding at the end the following new
			 subsection:
								
									(g)5-Year phase-In
				of flood insurance rates for certain properties in newly mapped areas
										(1)5-year phase-in
				periodNotwithstanding
				subsection (c) or any other provision of law relating to chargeable risk
				premium rates for flood insurance coverage under this title, in the case of any
				area that was not previously designated as an area having special flood hazards
				and that, pursuant to any issuance, revision, updating, or other change in
				flood insurance maps, becomes designated as such an area, during the 5-year
				period that begins, except as provided in paragraph (2), upon the date that
				such maps, as issued, revised, updated, or otherwise changed, become effective,
				the chargeable premium rate for flood insurance under this title with respect
				to any covered property that is located within such area shall be the rate
				described in paragraph (3).
										(2)Applicability to
				preferred risk rate areasIn
				the case of any area described in paragraph (1) that consists of or includes an
				area that, as of date of the effectiveness of the flood insurance maps for such
				area referred to in paragraph (1) as so issued, revised, updated, or changed,
				is eligible for any reason for preferred risk rate method premiums for flood
				insurance coverage and was eligible for such premiums as of the enactment of
				the Flood Insurance Reform Act of
				2012, the 5-year period referred to in paragraph (1) for such
				area eligible for preferred risk rate method premiums shall begin upon the
				expiration of the period during which such area is eligible for such preferred
				risk rate method premiums.
										(3)Phase-in of full
				actuarial ratesWith respect
				to any area described in paragraph (1), the chargeable risk premium rate for
				flood insurance under this title for a covered property that is located in such
				area shall be—
											(A)for the first year
				of the 5-year period referred to in paragraph (1), the greater of—
												(i)20
				percent of the chargeable risk premium rate otherwise applicable under this
				title to the property; and
												(ii)in the case of
				any property that, as of the beginning of such first year, is eligible for
				preferred risk rate method premiums for flood insurance coverage, such
				preferred risk rate method premium for the property;
												(B)for the second year of such 5-year period,
				40 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
											(C)for the third year of such 5-year period,
				60 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
											(D)for the fourth year of such 5-year period,
				80 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property; and
											(E)for the fifth year of such 5-year period,
				100 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property.
											(4)Covered
				propertiesFor purposes of the subsection, the term
				covered property means any residential property occupied by its
				owner or a bona fide tenant as a primary
				residence.
										.
							(2)Regulation or
			 noticeThe Administrator of
			 the Federal Emergency Management Agency shall issue an interim final rule or
			 notice to implement this subsection and the amendments made by this subsection
			 as soon as practicable after the date of the enactment of this Act.
						(c)Phase-In of
			 actuarial rates for certain properties
						(1)In
			 GeneralSection 1308(c) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4015(c)) is
			 amended—
							(A)by redesignating
			 paragraph (2) as paragraph (7); and
							(B)by inserting after
			 paragraph (1) the following new paragraphs:
								
									(2)Commercial
				propertiesAny nonresidential property.
									(3)Second homes and
				vacation homesAny residential property that is not the primary
				residence of any individual.
									(4)Homes sold to
				new ownersAny single family property that—
										(A)has been
				constructed or substantially improved and for which such construction or
				improvement was started, as determined by the Administrator, before December
				31, 1974, or before the effective date of the initial rate map published by the
				Administrator under paragraph (2) of section 1360(a) for the area in which such
				property is located, whichever is later; and
										(B)is purchased after the effective date of
				this paragraph, pursuant to section 345(c)(3)(A) of the
				Flood Insurance Reform Act of
				2012.
										(5)Homes damaged or
				improvedAny property that, on or after the date of the enactment
				of the Flood Insurance Reform Act of
				2012, has experienced or sustained—
										(A)substantial flood
				damage exceeding 50 percent of the fair market value of such property;
				or
										(B)substantial
				improvement exceeding 30 percent of the fair market value of such
				property.
										(6)Homes with
				multiple claimsAny severe
				repetitive loss property (as such term is defined in section
				1366(j)).
									.
							(2)Technical
			 AmendmentsSection 1308 of the National Flood Insurance Act of
			 1968 (42 U.S.C.
			 4015) is amended—
							(A)in subsection
			 (c)—
								(i)in
			 the matter preceding paragraph (1), by striking the limitations provided
			 under paragraphs (1) and (2) and inserting subsection
			 (e); and
								(ii)in
			 paragraph (1), by striking , except and all that follows through
			 subsection (e); and
								(B)in subsection (e),
			 by striking paragraph (2) or (3) and inserting paragraph
			 (7).
							(3)Effective Date
			 and Transition
							(A)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall apply
			 beginning upon the expiration of the 12-month period that begins on the date of
			 the enactment of this Act, except as provided in subparagraph (B) of this
			 paragraph.
							(B)Transition for
			 properties covered by flood insurance upon effective date
								(i)Increase of
			 rates over timeIn the case
			 of any property described in paragraph (2), (3), (4), (5), or (6) of section
			 1308(c) of the National Flood Insurance Act of 1968, as amended by paragraph
			 (1) of this subsection, that, as of the effective date under subparagraph (A)
			 of this paragraph, is covered under a policy for flood insurance made available
			 under the national flood insurance program for which the chargeable premium
			 rates are less than the applicable estimated risk premium rate under section
			 1307(a)(1) of such Act for the area in which the property is located, the
			 Administrator of the Federal Emergency Management Agency shall increase the
			 chargeable premium rates for such property over time to such applicable
			 estimated risk premium rate under section 1307(a)(1).
								(ii)Amount of
			 annual increaseSuch increase
			 shall be made by increasing the chargeable premium rates for the property
			 (after application of any increase in the premium rates otherwise applicable to
			 such property), once during the 12-month period that begins upon the effective
			 date under subparagraph (A) of this paragraph and once every 12 months
			 thereafter until such increase is accomplished, by 20 percent (or such lesser
			 amount as may be necessary so that the chargeable rate does not exceed such
			 applicable estimated risk premium rate or to comply with clause (iii)).
								(iii)Properties
			 subject to phase-in and annual increasesIn the case of any
			 pre-FIRM property (as such term is defined in section 578(b) of the National
			 Flood Insurance Reform Act of 1974), the aggregate increase, during any
			 12-month period, in the chargeable premium rate for the property that is
			 attributable to this subparagraph or to an increase described in section
			 1308(e) of the National Flood Insurance Act of 1968 may not exceed 20
			 percent.
								(iv)Full actuarial
			 ratesThe provisions of
			 paragraphs (2), (3), (4), (5), and (6) of such section 1308(c) shall apply to
			 such a property upon the accomplishment of the increase under this subparagraph
			 and thereafter.
								(d)Prohibition of
			 extension of subsidized rates to lapsed policiesSection 1308 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4015), as amended by the
			 preceding provisions of this subtitle, is further amended—
						(1)in subsection (e), by inserting or
			 subsection (h) after subsection (c); and
						(2)by adding at the
			 end the following new subsection:
							
								(h)Prohibition of
				extension of subsidized rates to lapsed policiesNotwithstanding any other provision of law
				relating to chargeable risk premium rates for flood insurance coverage under
				this title, the Administrator shall not provide flood insurance coverage under
				this title for any property for which a policy for such coverage for the
				property has previously lapsed in coverage as a result of the deliberate choice
				of the holder of such policy, at a rate less than the applicable estimated risk
				premium rates for the area (or subdivision thereof) in which such property is
				located.
								.
						(e)Recognition of
			 State and local funding for construction, reconstruction, and improvement of
			 flood protection systems in determination of rates
						(1)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
							(A)in subsection
			 (e)—
								(i)in
			 the first sentence, by striking construction of a flood protection
			 system and inserting construction, reconstruction, or
			 improvement of a flood protection system (without respect to the level of
			 Federal investment or participation); and
								(ii)in
			 the second sentence—
									(I)by striking construction of a flood
			 protection system and inserting construction, reconstruction, or
			 improvement of a flood protection system; and
									(II)by inserting
			 based on the present value of the completed system after
			 has been expended; and
									(B)in subsection
			 (f)—
								(i)in
			 the first sentence in the matter preceding paragraph (1), by inserting
			 (without respect to the level of Federal investment or
			 participation) before the period at the end;
								(ii)in
			 the third sentence in the matter preceding paragraph (1), by inserting ,
			 whether coastal or riverine, after special flood hazard;
			 and
								(iii)in
			 paragraph (1), by striking a Federal agency in consultation with the
			 local project sponsor and inserting the entity or entities that
			 own, operate, maintain, or repair such system.
								(2)RegulationsThe Administrator of the Federal Emergency
			 Management Agency shall promulgate regulations to implement this subsection and
			 the amendments made by this subsection as soon as practicable, but not more
			 than 18 months after the date of the enactment of this Act. Paragraph (3) may
			 not be construed to annul, alter, affect, authorize any waiver of, or establish
			 any exception to, the requirement under the preceding sentence.
						346.Technical
			 Mapping Advisory Council
					(a)EstablishmentThere is established a council to be known
			 as the Technical Mapping Advisory Council (in this section referred to as the
			 Council).
					(b)Membership
						(1)In
			 generalThe Council shall consist of—
							(A)the Administrator
			 of the Federal Emergency Management Agency (in this section referred to as the
			 Administrator), or the designee thereof;
							(B)the Director of the United States
			 Geological Survey of the Department of the Interior, or the designee
			 thereof;
							(C)the Under
			 Secretary of Commerce for Oceans and Atmosphere, or the designee
			 thereof;
							(D)the commanding officer of the United States
			 Army Corps of Engineers, or the designee thereof;
							(E)the chief of the Natural Resources
			 Conservation Service of the Department of Agriculture, or the designee
			 thereof;
							(F)the Director of the United States Fish and
			 Wildlife Service of the Department of the Interior, or the designee
			 thereof;
							(G)the Assistant Administrator for Fisheries
			 of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce, or the designee thereof; and
							(H)14 additional members to be appointed by
			 the Administrator of the Federal Emergency Management Agency, who shall
			 be—
								(i)an
			 expert in data management;
								(ii)an
			 expert in real estate;
								(iii)an
			 expert in insurance;
								(iv)a
			 member of a recognized regional flood and storm water management
			 organization;
								(v)a
			 representative of a State emergency management agency or association or
			 organization for such agencies;
								(vi)a member of a recognized professional
			 surveying association or organization;
								(vii)a
			 member of a recognized professional mapping association or organization;
								(viii)a
			 member of a recognized professional engineering association or
			 organization;
								(ix)a
			 member of a recognized professional association or organization representing
			 flood hazard determination firms;
								(x)a representative of State national flood
			 insurance coordination offices;
								(xi)representatives
			 of two local governments, at least one of whom is a local levee flood manager
			 or executive, designated by the Federal Emergency Management Agency as
			 Cooperating Technical Partners; and
								(xii)representatives of two State governments
			 designated by the Federal Emergency Management Agency as Cooperating Technical
			 States.
								(2)QualificationsMembers of the Council shall be appointed
			 based on their demonstrated knowledge and competence regarding surveying,
			 cartography, remote sensing, geographic information systems, or the technical
			 aspects of preparing and using flood insurance rate maps. In appointing members
			 under paragraph (1)(H), the Administrator shall ensure that the membership of
			 the Council has a balance of Federal, State, local, and private members, and
			 includes an adequate number of representatives from the States with coastline
			 on the Gulf of Mexico and other States containing areas identified by the
			 Administrator of the Federal Emergency Management Agency as at high-risk for
			 flooding or special flood hazard areas.
						(c)Duties
						(1)New mapping
			 standardsNot later than the
			 expiration of the 12-month period beginning upon the date of the enactment of
			 this Act, the Council shall develop and submit to the Administrator and the
			 Congress proposed new mapping standards for 100-year flood insurance rate maps
			 used under the national flood insurance program under the National Flood
			 Insurance Act of 1968. In developing such proposed standards the Council
			 shall—
							(A)ensure that the
			 flood insurance rate maps reflect true risk, including graduated risk that
			 better reflects the financial risk to each property; such reflection of risk
			 should be at the smallest geographic level possible (but not necessarily
			 property-by-property) to ensure that communities are mapped in a manner that
			 takes into consideration different risk levels within the community;
							(B)ensure the most
			 efficient generation, display, and distribution of flood risk data, models, and
			 maps where practicable through dynamic digital environments using spatial
			 database technology and the Internet;
							(C)ensure that flood
			 insurance rate maps reflect current hydrologic and hydraulic data, current land
			 use, and topography, incorporating the most current and accurate ground and
			 bathymetric elevation data;
							(D)determine the best ways to include in such
			 flood insurance rate maps levees, decertified levees, and areas located below
			 dams, including determining a methodology for ensuring that decertified levees
			 and other protections are included in flood insurance rate maps and their
			 corresponding flood zones reflect the level of protection conferred;
							(E)consider how to
			 incorporate restored wetlands and other natural buffers into flood insurance
			 rate maps, which may include wetlands, groundwater recharge areas, erosion
			 zones, meander belts, endangered species habitat, barrier islands and shoreline
			 buffer features, riparian forests, and other features;
							(F)consider whether
			 to use vertical positioning (as defined by the Administrator) for flood
			 insurance rate maps;
							(G)ensure that flood
			 insurance rate maps differentiate between a property that is located in a flood
			 zone and a structure located on such property that is not at the same risk
			 level for flooding as such property due to the elevation of the
			 structure;
							(H)ensure that flood
			 insurance rate maps take into consideration the best scientific data and
			 potential future conditions (including projections for sea level rise);
			 and
							(I)consider how to
			 incorporate the new standards proposed pursuant to this paragraph in existing
			 mapping efforts.
							(2)Ongoing
			 dutiesThe Council shall, on
			 an ongoing basis, review the mapping protocols developed pursuant to paragraph
			 (1), and make recommendations to the Administrator when the Council determines
			 that mapping protocols should be altered.
						(3)MeetingsIn carrying out its duties under this
			 section, the Council shall consult with stakeholders through at least 4 public
			 meetings annually, and shall seek input of all stakeholder interests including
			 State and local representatives, environmental and conservation organizations,
			 insurance industry representatives, advocacy groups, planning organizations,
			 and mapping organizations.
						(d)Prohibition on
			 compensationMembers of the
			 Council shall receive no additional compensation by reason of their service on
			 the Council.
					(e)ChairpersonThe
			 Administrator shall serve as the Chairperson of the Council.
					(f)Staff
						(1)FEMAUpon the request of the Council, the
			 Administrator may detail, on a nonreimbursable basis, personnel of the Federal
			 Emergency Management Agency to assist the Council in carrying out its
			 duties.
						(2)Other Federal
			 agenciesUpon request of the Council, any other Federal agency
			 that is a member of the Council may detail, on a non-reimbursable basis,
			 personnel to assist the Council in carrying out its duties.
						(g)PowersIn
			 carrying out this section, the Council may hold hearings, receive evidence and
			 assistance, provide information, and conduct research, as the Council considers
			 appropriate.
					(h)TerminationThe
			 Council shall terminate upon the expiration of the 5-year period beginning on
			 the date of the enactment of this Act.
					(i)Moratorium on
			 flood map changes
						(1)MoratoriumExcept as provided in paragraph (2) and
			 notwithstanding any other provision of this subtitle, the National Flood
			 Insurance Act of 1968, or the Flood Disaster Protection Act of 1973, during the
			 period beginning upon the date of the enactment of this Act and ending upon the
			 submission by the Council to the Administrator and the Congress of the proposed
			 new mapping standards required under subsection (c)(1), the Administrator may
			 not make effective any new or updated rate maps for flood insurance coverage
			 under the national flood insurance program that were not in effect for such
			 program as of such date of enactment, or otherwise revise, update, or change
			 the flood insurance rate maps in effect for such program as of such
			 date.
						(2)Letters of map
			 changeDuring the period
			 described in paragraph (1), the Administrator may revise, update, and change
			 the flood insurance rate maps in effect for the national flood insurance
			 program only pursuant to a letter of map change (including a letter of map
			 amendment, letter of map revision, and letter of map revision based on
			 fill).
						347.FEMA
			 incorporation of new mapping protocols
					(a)New rate mapping
			 standardsNot later than the
			 expiration of the 6-month period beginning upon submission by the Technical
			 Mapping Advisory Council under section 346 of the proposed new mapping
			 standards for flood insurance rate maps used under the national flood insurance
			 program developed by the Council pursuant to section 346(c), the Administrator
			 of the Federal Emergency Management Agency (in this section referred to as the
			 Administrator) shall establish new standards for such rate maps
			 based on such proposed new standards and the recommendations of the
			 Council.
					(b)RequirementsThe new standards for flood insurance rate
			 maps established by the Administrator pursuant to subsection (a) shall—
						(1)delineate and
			 include in any such rate maps—
							(A)all areas located
			 within the 100-year flood plain; and
							(B)areas subject to
			 graduated and other risk levels, to the maximum extent possible;
							(2)ensure that any
			 such rate maps—
							(A)include levees,
			 including decertified levees, and the level of protection they confer;
							(B)reflect current
			 land use and topography and incorporate the most current and accurate ground
			 level data;
							(C)take into
			 consideration the impacts and use of fill and the flood risks associated with
			 altered hydrology;
							(D)differentiate
			 between a property that is located in a flood zone and a structure located on
			 such property that is not at the same risk level for flooding as such property
			 due to the elevation of the structure;
							(E)identify and incorporate natural features
			 and their associated flood protection benefits into mapping and rates;
			 and
							(F)identify, analyze, and incorporate the
			 impact of significant changes to building and development throughout any river
			 or costal water system, including all tributaries, which may impact flooding in
			 areas downstream; and
							(3)provide that such
			 rate maps are developed on a watershed basis.
						(c)ReportIf, in establishing new standards for flood
			 insurance rate maps pursuant to subsection (a) of this section, the
			 Administrator does not implement all of the recommendations of the Council made
			 under the proposed new mapping standards developed by the Council pursuant to
			 section 346(c), upon establishment of the new standards the Administrator shall
			 submit a report to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate specifying which such recommendations were not adopted and explaining
			 the reasons such recommendations were not adopted.
					(d)ImplementationThe Administrator shall, not later than the
			 expiration of the 6-month period beginning upon establishment of the new
			 standards for flood insurance rate maps pursuant to subsection (a) of this
			 section, commence use of the new standards and updating of flood insurance rate
			 maps in accordance with the new standards. Not later than the expiration of the
			 10-year period beginning upon the establishment of such new standards, the
			 Administrator shall complete updating of all flood insurance rate maps in
			 accordance with the new standards, subject to the availability of sufficient
			 amounts for such activities provided in appropriation Acts.
					(e)Temporary
			 suspension of mandatory purchase requirement for certain properties
						(1)Submission of
			 elevation certificateSubject
			 to paragraphs (2) and (3) of this subsection, subsections (a), (b), and (e) of
			 section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a),
			 and section 202(a) of such Act, shall not apply to a property located in an
			 area designated as having a special flood hazard if the owner of such property
			 submits to the Administrator an elevation certificate for such property showing
			 that the lowest level of the primary residence on such property is at an
			 elevation that is at least three feet higher than the elevation of the 100-year
			 flood plain.
						(2)Review of
			 certificateThe Administrator shall accept as conclusive each
			 elevation certificate submitted under paragraph (1) unless the Administrator
			 conducts a subsequent elevation survey and determines that the lowest level of
			 the primary residence on the property in question is not at an elevation that
			 is at least three feet higher than the elevation of the 100-year flood plain.
			 The Administrator shall provide any such subsequent elevation survey to the
			 owner of such property.
						(3)Determinations
			 for properties on borders of special flood hazard areas
							(A)Expedited
			 determinationIn the case of
			 any survey for a property submitted to the Administrator pursuant to paragraph
			 (1) showing that a portion of the property is located within an area having
			 special flood hazards and that a structure located on the property is not
			 located within such area having special flood hazards, the Administrator shall
			 expeditiously process any request made by an owner of the property for a
			 determination pursuant to paragraph (2) or a determination of whether the
			 structure is located within the area having special flood hazards.
							(B)Prohibition of
			 feeIf the Administrator determines pursuant to subparagraph (A)
			 that the structure on the property is not located within the area having
			 special flood hazards, the Administrator shall not charge a fee for reviewing
			 the flood hazard data and shall not require the owner to provide any additional
			 elevation data.
							(C)Simplification
			 of review processThe Administrator shall collaborate with
			 private sector flood insurers to simplify the review process for properties
			 described in subparagraph (A) and to ensure that the review process provides
			 for accurate determinations.
							(4)Termination of
			 authorityThis subsection shall cease to apply to a property on
			 the date on which the Administrator updates the flood insurance rate map that
			 applies to such property in accordance with the requirements of subsection
			 (d).
						348.Treatment of
			 leveesSection 1360 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by
			 adding at the end the following new subsection:
					
						(k)Treatment of
				leveesThe Administrator may
				not issue flood insurance maps, or make effective updated flood insurance maps,
				that omit or disregard the actual protection afforded by an existing levee,
				floodwall, pump or other flood protection feature, regardless of the
				accreditation status of such
				feature.
						.
				349.Privatization
			 initiatives
					(a)FEMA and GAO
			 reportsNot later than the
			 expiration of the 18-month period beginning on the date of the enactment of
			 this Act, the Administrator of the Federal Emergency Management Agency and the
			 Comptroller General of the United States shall each conduct a separate study to
			 assess a broad range of options, methods, and strategies for privatizing the
			 national flood insurance program and shall each submit a report to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate with
			 recommendations for the best manner to accomplish such privatization.
					(b)Private
			 risk-Management initiatives
						(1)AuthorityThe Administrator of the Federal Emergency
			 Management Agency may carry out such private risk-management initiatives under
			 the national flood insurance program as the Administrator considers appropriate
			 to determine the capacity of private insurers, reinsurers, and financial
			 markets to assist communities, on a voluntary basis only, in managing the full
			 range of financial risks associated with flooding.
						(2)AssessmentNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this Act, the
			 Administrator shall assess the capacity of the private reinsurance, capital,
			 and financial markets by seeking proposals to assume a portion of the program’s
			 insurance risk and submit to the Congress a report describing the response to
			 such request for proposals and the results of such assessment.
						(3)Protocol for
			 release of dataThe
			 Administrator shall develop a protocol to provide for the release of data
			 sufficient to conduct the assessment required under paragraph (2).
						(c)ReinsuranceThe
			 National Flood Insurance Act of 1968 is amended—
						(1)in section
			 1331(a)(2) (42
			 U.S.C. 4051(a)(2)), by inserting , including as
			 reinsurance of insurance coverage provided by the flood insurance
			 program before , on such terms;
						(2)in section 1332(c)(2) (42 U.S.C.
			 4052(c)(2)), by inserting or reinsurance after
			 flood insurance coverage;
						(3)in section 1335(a)
			 (42 U.S.C.
			 4055(a))—
							(A)by inserting
			 (1) after (a); and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)The Administrator is authorized to secure
				reinsurance coverage of coverage provided by the flood insurance program from
				private market insurance, reinsurance, and capital market sources at rates and
				on terms determined by the Administrator to be reasonable and appropriate in an
				amount sufficient to maintain the ability of the program to pay claims and that
				minimizes the likelihood that the program will utilize the borrowing authority
				provided under section
				1309.
									;
							(4)in section 1346(a)
			 (12 U.S.C.
			 4082(a))—
							(A)in the matter
			 preceding paragraph (1), by inserting , or for purposes of securing
			 reinsurance of insurance coverage provided by the program, before
			 of any or all of;
							(B)in paragraph (1)—
								(i)by
			 striking estimating and inserting Estimating;
			 and
								(ii)by
			 striking the semicolon at the end and inserting a period;
								(C)in paragraph
			 (2)—
								(i)by
			 striking receiving and inserting Receiving;
			 and
								(ii)by striking the semicolon at the end and
			 inserting a period;
								(D)in paragraph
			 (3)—
								(i)by
			 striking making and inserting Making; and
								(ii)by
			 striking ; and and inserting a period;
								(E)in paragraph (4)—
								(i)by
			 striking otherwise and inserting Otherwise;
			 and
								(ii)by
			 redesignating such paragraph as paragraph (5); and
								(F)by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)Placing reinsurance coverage on insurance
				provided by such program.
									;
				and
							(5)in section
			 1370(a)(3) (42
			 U.S.C. 4121(a)(3)), by inserting before the semicolon at the
			 end the following: , is subject to the reporting requirements of the
			 Securities Exchange Act of 1934, pursuant to section 13(a) or 15(d) of such Act
			 (15 U.S.C.
			 78m(a), 78o(d)), or is authorized by the Administrator to
			 assume reinsurance on risks insured by the flood insurance
			 program.
						(d)Assessment of
			 Claims-Paying ability
						(1)AssessmentNot later than September 30 of each year,
			 the Administrator of the Federal Emergency Management Agency shall conduct an
			 assessment of the claims-paying ability of the national flood insurance
			 program, including the program’s utilization of private sector reinsurance and
			 reinsurance equivalents, with and without reliance on borrowing authority under
			 section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016). In
			 conducting the assessment, the Administrator shall take into consideration
			 regional concentrations of coverage written by the program, peak flood zones,
			 and relevant mitigation measures.
						(2)ReportThe
			 Administrator shall submit a report to the Congress of the results of each such
			 assessment, and make such report available to the public, not later than 30
			 days after completion of the assessment.
						350.FEMA annual report
			 on insurance programSection
			 1320 of the National Flood Insurance Act of 1968 (42 U.S.C. 4027) is
			 amended—
					(1)in the section
			 heading, by striking Report to the President and
			 inserting annual
			 report to congress;
					(2)in subsection
			 (a)—
						(A)by striking
			 biennially;
						(B)by striking
			 the President for submission to; and
						(C)by inserting
			 not later than June 30 of each year before the period at the
			 end;
						(3)in subsection (b),
			 by striking biennial and inserting annual;
			 and
					(4)by adding at the
			 end the following new subsection:
						
							(c)Financial status
				of programThe report under this section for each year shall
				include information regarding the financial status of the national flood
				insurance program under this title, including a description of the financial
				status of the National Flood Insurance Fund and current and projected levels of
				claims, premium receipts, expenses, and borrowing under the
				program.
							.
					351.Mitigation
			 assistance
					(a)Mitigation
			 assistance grantsSection
			 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c)
			 is amended—
						(1)in subsection (a), by striking the last
			 sentence and inserting the following:
							
								Such
			 financial assistance shall be made available—(1)to States and communities in the form of
				grants under this section for carrying out mitigation activities;
								(2)to States and communities in the form of
				grants under this section for carrying out mitigation activities that reduce
				flood damage to severe repetitive loss structures; and
								(3)to property owners
				in the form of direct grants under this section for carrying out mitigation
				activities that reduce flood damage to individual structures for which 2 or
				more claim payments for losses have been made under flood insurance coverage
				under this title if the Administrator, after consultation with the State and
				community, determines that neither the State nor community in which such a
				structure is located has the capacity to manage such
				grants.
								.
						(2)by striking
			 subsection (b);
						(3)in subsection
			 (c)—
							(A)by striking
			 flood risk and inserting multi-hazard;
							(B)by striking
			 provides protection against and inserting examines
			 reduction of; and
							(C)by redesignating
			 such subsection as subsection (b);
							(4)by striking
			 subsection (d);
						(5)in subsection
			 (e)—
							(A)in paragraph (1), by striking the paragraph
			 designation and all that follows through the end of the first sentence and
			 inserting the following:
								
									(1)Requirement of
				consistency with approved mitigation planAmounts provided under this section may be
				used only for mitigation activities that are consistent with mitigation plans
				that are approved by the Administrator and identified under subparagraph
				(4).
									;
							(B)by striking
			 paragraphs (2), (3), and (4) and inserting the following new paragraphs:
								
									(2)Requirements of
				technical feasibility, cost effectiveness, and interest of NFIFThe Administrator may approve only
				mitigation activities that the Administrator determines are technically
				feasible and cost-effective and in the interest of, and represent savings to,
				the National Flood Insurance Fund. In making such determinations, the
				Administrator shall take into consideration recognized benefits that are
				difficult to quantify.
									(3)Priority for
				mitigation assistanceIn
				providing grants under this section for mitigation activities, the
				Administrator shall give priority for funding to activities that the
				Administrator determines will result in the greatest savings to the National
				Flood Insurance Fund, including activities for—
										(A)severe repetitive
				loss structures;
										(B)repetitive loss
				structures; and
										(C)other subsets of
				structures as the Administrator may
				establish.
										;
							(C)in paragraph
			 (5)—
								(i)by
			 striking all of the matter that precedes subparagraph (A) and inserting the
			 following:
									
										(4)Eligible activitiesEligible activities may
				include—
										;
								(ii)by
			 striking subparagraphs (E) and (H);
								(iii)by
			 redesignating subparagraphs (D), (F), and (G) as subparagraphs (E), (G), and
			 (H);
								(iv)by
			 inserting after subparagraph (C) the following new subparagraph:
									
										(D)elevation, relocation, and floodproofing of
				utilities (including equipment that serve
				structures);
										;
								(v)by
			 inserting after subparagraph (E), as so redesignated by clause (iii) of this
			 subparagraph, the following new subparagraph:
									
										(F)the development or update of State, local,
				or Indian tribal mitigation plans which meet the planning criteria established
				by the Administrator, except that the amount from grants under this section
				that may be used under this subparagraph may not exceed $50,000 for any
				mitigation plan of a State or $25,000 for any mitigation plan of a local
				government or Indian
				tribe;
										;
								(vi)in subparagraph (H); as so redesignated by
			 clause (iii) of this subparagraph, by striking and at the end;
			 and
								(vii)by
			 adding at the end the following new subparagraphs:
									
										(I)other mitigation activities not described
				in subparagraphs (A) through (G) or the regulations issued under subparagraph
				(H), that are described in the mitigation plan of a State, community, or Indian
				tribe; and
										(J)personnel costs
				for State staff that provide technical assistance to communities to identify
				eligible activities, to develop grant applications, and to implement grants
				awarded under this section, not to exceed $50,000 per State in any Federal
				fiscal year, so long as the State applied for and was awarded at least
				$1,000,000 in grants available under this section in the prior Federal fiscal
				year; the requirements of subsections (d)(1) and (d)(2) shall not apply to the
				activity under this
				subparagraph.
										;
								(D)by adding at the
			 end the following new paragraph:
								
									(6)Eligibility of
				demolition and rebuilding of propertiesThe Administrator shall consider as an
				eligible activity the demolition and rebuilding of properties to at least base
				flood elevation or greater, if required by the Administrator or if required by
				any State regulation or local ordinance, and in accordance with criteria
				established by the Administrator.
									;
				and
							(E)by redesignating such subsection as
			 subsection (c);
							(6)by striking
			 subsections (f), (g), and (h) and inserting the following new
			 subsection:
							
								(d)Matching
				requirementThe Administrator
				may provide grants for eligible mitigation activities as follows:
									(1)Severe
				repetitive loss structuresIn
				the case of mitigation activities to severe repetitive loss structures, in an
				amount up to 100 percent of all eligible costs.
									(2)Repetitive loss
				structuresIn the case of
				mitigation activities to repetitive loss structures, in an amount up to 90
				percent of all eligible costs.
									(3)Other mitigation
				activitiesIn the case of
				all other mitigation activities, in an amount up to 75 percent of all eligible
				costs.
									;
						(7)in subsection
			 (i)—
							(A)in paragraph
			 (2)—
								(i)by striking
			 certified under subsection (g) and inserting required
			 under subsection (d); and
								(ii)by striking
			 3 times the amount and inserting the amount;
			 and
								(B)by redesignating
			 such subsection as subsection (e);
							(8)in subsection
			 (j)—
							(A)by striking
			 Riegle Community Development and Regulatory Improvement Act of
			 1994 and inserting Flood
			 Insurance Reform Act of 2012;
							(B)by redesignating
			 such subsection as subsection (f); and
							(9)by striking
			 subsections (k) and (m) and inserting the following new subsections:
							
								(g)Failure to make
				grant award within 5 yearsFor any application for a grant under this
				section for which the Administrator fails to make a grant award within 5 years
				of the date of application, the grant application shall be considered to be
				denied and any funding amounts allocated for such grant applications shall
				remain in the National Flood Mitigation Fund under section 1367 of this title
				and shall be made available for grants under this section.
								(h)Limitation on
				funding for mitigation activities for severe repetitive loss
				structuresThe amount used pursuant to section 1310(a)(8) in any
				fiscal year may not exceed $40,000,000 and shall remain available until
				expended.
								(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)CommunityThe term community
				means—
										(A)a political
				subdivision that—
											(i)has zoning and
				building code jurisdiction over a particular area having special flood hazards,
				and
											(ii)is participating
				in the national flood insurance program; or
											(B)a political subdivision of a State, or
				other authority, that is designated by political subdivisions, all of which
				meet the requirements of subparagraph (A), to administer grants for mitigation
				activities for such political subdivisions.
										(2)Repetitive loss
				structureThe term
				repetitive loss structure has the meaning given such term in
				section 1370.
									(3)Severe
				repetitive loss structureThe
				term severe repetitive loss structure means a structure
				that—
										(A)is covered under a
				contract for flood insurance made available under this title; and
										(B)has incurred
				flood-related damage—
											(i)for which 4 or
				more separate claims payments have been made under flood insurance coverage
				under this title, with the amount of each such claim exceeding $15,000, and
				with the cumulative amount of such claims payments exceeding $60,000; or
											(ii)for which at
				least 2 separate claims payments have been made under such coverage, with the
				cumulative amount of such claims exceeding the value of the insured
				structure.
											.
						(b)Elimination of
			 grants program for repetitive insurance claims propertiesChapter
			 I of the National Flood Insurance Act of 1968 is amended by striking section
			 1323 (42 U.S.C.
			 4030).
					(c)Elimination of
			 pilot program for mitigation of severe repetitive loss propertiesChapter III of the National Flood Insurance
			 Act of 1968 is amended by striking section 1361A (42 U.S.C.
			 4102a).
					(d)National Flood
			 Insurance FundSection 1310(a) of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4017(a)) is amended—
						(1)in paragraph (7),
			 by inserting and after the semicolon; and
						(2)by striking
			 paragraphs (8) and (9).
						(e)National Flood
			 Mitigation FundSection 1367
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104d) is
			 amended—
						(1)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following new paragraph:
								
									(1)in each fiscal year, from the National
				Flood Insurance Fund in amounts not exceeding $90,000,000 to remain available
				until expended, of which—
										(A)not more than
				$40,000,000 shall be available pursuant to subsection (a) of this section only
				for assistance described in section 1366(a)(1);
										(B)not more than $40,000,000 shall be
				available pursuant to subsection (a) of this section only for assistance
				described in section 1366(a)(2); and
										(C)not more than $10,000,000 shall be
				available pursuant to subsection (a) of this section only for assistance
				described in section
				1366(a)(3).
										.
							(B)in paragraph (3),
			 by striking section 1366(i) and inserting section
			 1366(e);
							(2)in subsection (c),
			 by striking sections 1366 and 1323 and inserting section
			 1366;
						(3)by redesignating
			 subsections (d) and (e) as subsections (f) and (g), respectively; and
						(4)by inserting after
			 subsection (c) the following new subsections:
							
								(d)Prohibition on
				offsetting collectionsNotwithstanding any other provision of this
				title, amounts made available pursuant to this section shall not be subject to
				offsetting collections through premium rates for flood insurance coverage under
				this title.
								(e)Continued
				availability and reallocationAny amounts made available pursuant
				to subparagraph (A), (B), or (C) of subsection (b)(1) that are not used in any
				fiscal year shall continue to be available for the purposes specified in such
				subparagraph of subsection (b)(1) pursuant to which such amounts were made
				available, unless the Administrator determines that reallocation of such unused
				amounts to meet demonstrated need for other mitigation activities under section
				1366 is in the best interest of the National Flood Insurance
				Fund.
								.
						(f)Increased cost
			 of compliance coverageSection 1304(b)(4) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011(b)(4)) is
			 amended—
						(1)by striking
			 subparagraph (B); and
						(2)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively.
						352.Notification to
			 homeowners regarding mandatory purchase requirement applicability and rate
			 phase-insSection 201 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4105) is amended by
			 adding at the end the following new subsection:
					
						(f)Annual
				notificationThe Administrator, in consultation with affected
				communities, shall establish and carry out a plan to notify residents of areas
				having special flood hazards, on an annual basis—
							(1)that they reside
				in such an area;
							(2)of the
				geographical boundaries of such area;
							(3)of whether section
				1308(g) of the National Flood Insurance Act of 1968 applies to properties
				within such area;
							(4)of the provisions
				of section 102 requiring purchase of flood insurance coverage for properties
				located in such an area, including the date on which such provisions apply with
				respect to such area, taking into consideration section 102(i); and
							(5)of a general estimate of what similar
				homeowners in similar areas typically pay for flood insurance coverage, taking
				into consideration section 1308(g) of the National Flood Insurance Act of
				1968.
							.
				353.Notification to
			 members of congress of flood map revisions and updatesSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101), as amended by the preceding provisions of this
			 subtitle, is further amended by adding at the end the following new
			 subsection:
					
						(l)Notification to
				Members of Congress of map modernizationUpon any revision or update of any
				floodplain area or flood-risk zone pursuant to subsection (f), any decision
				pursuant to subsection (f)(1) that such revision or update is necessary, any
				issuance of preliminary maps for such revision or updating, or any other
				significant action relating to any such revision or update, the Administrator
				shall notify the Senators for each State affected, and each Member of the House
				of Representatives for each congressional district affected, by such revision
				or update in writing of the action
				taken.
						.
				354.Notification
			 and appeal of map changes; notification to communities of establishment of
			 flood elevationsSection 1363
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended by
			 striking the section designation and all that follows through the end of
			 subsection (a) and inserting the following:
					
						1363.(a)In establishing projected flood elevations
				for land use purposes with respect to any community pursuant to section 1361,
				the Administrator shall first propose such determinations—
								(1)by providing the
				chief executive officer of each community affected by the proposed elevations,
				by certified mail, with a return receipt requested, notice of the elevations,
				including a copy of the maps for the elevations for such community and a
				statement explaining the process under this section to appeal for changes in
				such elevations;
								(2)by causing notice
				of such elevations to be published in the Federal Register, which notice shall
				include information sufficient to identify the elevation determinations and the
				communities affected, information explaining how to obtain copies of the
				elevations, and a statement explaining the process under this section to appeal
				for changes in the elevations;
								(3)by publishing in a
				prominent local newspaper the elevations, a description of the appeals process
				for flood determinations, and the mailing address and telephone number of a
				person the owner may contact for more information or to initiate an appeal;
								(4)by providing
				written notification, by first class mail, to each owner of real property
				affected by the proposed elevations of—
									(A)the status of such
				property, both prior to and after the effective date of the proposed
				determination, with respect to flood zone and flood insurance requirements
				under this Act and the Flood Disaster Protection Act of 1973;
									(B)the process under
				this section to appeal a flood elevation determination; and
									(C)the mailing
				address and phone number of a person the owner may contact for more information
				or to initiate an appeal;
				and
									.
				355.Notification to
			 tenants of availability of contents insuranceThe National Flood Insurance Act of 1968 is
			 amended by inserting after section 1308 (42 U.S.C. 4015) the following new
			 section:
					
						1308A.Notification
				to tenants of availability of contents insurance
							(a)In
				generalThe Administrator shall, upon entering into a contract
				for flood insurance coverage under this title for any property—
								(1)provide to the
				insured sufficient copies of the notice developed pursuant to subsection (b);
				and
								(2)require the
				insured to provide a copy of the notice, or otherwise provide notification of
				the information under subsection (b) in the manner that the manager or landlord
				deems most appropriate, to each such tenant and to each new tenant upon
				commencement of such a tenancy.
								(b)NoticeNotice
				to a tenant of a property in accordance with this subsection is written notice
				that clearly informs a tenant—
								(1)whether the
				property is located in an area having special flood hazards;
								(2)that flood
				insurance coverage is available under the national flood insurance program
				under this title for contents of the unit or structure leased by the
				tenant;
								(3)of the maximum
				amount of such coverage for contents available under this title at that time;
				and
								(4)of where to obtain
				information regarding how to obtain such coverage, including a telephone
				number, mailing address, and Internet site of the Administrator where such
				information is
				available.
								.
				356.Notification to
			 policy holders regarding direct management of policy by FEMAPart C of chapter II of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended
			 by adding at the end the following new section:
					
						1349.Notification
				to policy holders regarding direct management of policy by FEMA
							(a)NotificationNot
				later than 60 days before the date on which a transferred flood insurance
				policy expires, and annually thereafter until such time as the Federal
				Emergency Management Agency is no longer directly administering such policy,
				the Administrator shall notify the holder of such policy that—
								(1)the Federal
				Emergency Management Agency is directly administering the policy;
								(2)such holder may
				purchase flood insurance that is directly administered by an insurance company;
				and
								(3)purchasing flood
				insurance offered under the National Flood Insurance Program that is directly
				administered by an insurance company will not alter the coverage provided or
				the premiums charged to such holder that otherwise would be provided or charged
				if the policy was directly administered by the Federal Emergency Management
				Agency.
								(b)DefinitionIn this section, the term
				transferred flood insurance policy means a flood insurance
				policy that—
								(1)was directly
				administered by an insurance company at the time the policy was originally
				purchased by the policy holder; and
								(2)at the time of
				renewal of the policy, direct administration of the policy was or will be
				transferred to the Federal Emergency Management
				Agency.
								.
				357.Notice of
			 availability of flood insurance and escrow in RESPA good faith
			 estimateSubsection (c) of
			 section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604(c))
			 is amended by adding at the end the following new sentence: Each such
			 good faith estimate shall include the following conspicuous statements and
			 information: (1) that flood insurance coverage for residential real estate is
			 generally available under the national flood insurance program whether or not
			 the real estate is located in an area having special flood hazards and that, to
			 obtain such coverage, a home owner or purchaser should contact the national
			 flood insurance program; (2) a telephone number and a location on the Internet
			 by which a home owner or purchaser can contact the national flood insurance
			 program; and (3) that the escrowing of flood insurance payments is required for
			 many loans under section 102(d) of the Flood Disaster Protection Act of 1973,
			 and may be a convenient and available option with respect to other
			 loans..
				358.Reimbursement for
			 costs incurred by homeowners and communities obtaining letters of map amendment
			 or revision
					(a)In
			 generalSection 1360 of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4101), as amended by the preceding provisions of this subtitle,
			 is further amended by adding at the end the following new subsection:
						
							(m)Reimbursement
								(1)Requirement upon
				bona fide errorIf an owner
				of any property located in an area described in section 102(i)(3) of the Flood
				Disaster Protection Act of 1973, or a community in which such a property is
				located, obtains a letter of map amendment, or a letter of map revision, due to
				a bona fide error on the part of the Administrator of the Federal Emergency
				Management Agency, the Administrator shall reimburse such owner, or such entity
				or jurisdiction acting on such owner’s behalf, or such community, as
				applicable, for any reasonable costs incurred in obtaining such letter.
								(2)Reasonable
				costsThe Administrator
				shall, by regulation or notice, determine a reasonable amount of costs to be
				reimbursed under paragraph (1), except that such costs shall not include legal
				or attorneys fees. In determining the reasonableness of costs, the
				Administrator shall only consider the actual costs to the owner or community,
				as applicable, of utilizing the services of an engineer, surveyor, or similar
				services.
								.
					(b)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency shall issue the regulations or notice required under section
			 1360(m)(2) of the National Flood Insurance Act of 1968, as added by the
			 amendment made by subsection (a) of this section.
					359.Enhanced
			 communication with certain communities during map updating
			 processSection 1360 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4101), as amended by the
			 preceding provisions of this subtitle, is further amended by adding at the end
			 the following new subsection:
					
						(n)Enhanced
				communication with certain communities during map updating
				processIn updating flood
				insurance maps under this section, the Administrator shall communicate with
				communities located in areas where flood insurance rate maps have not been
				updated in 20 years or more and the appropriate State emergency agencies to
				resolve outstanding issues, provide technical assistance, and disseminate all
				necessary information to reduce the prevalence of outdated maps in flood-prone
				areas.
						.
				360.Notification to
			 residents newly included in flood hazard areasSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101), as amended by the preceding provisions of this
			 subtitle, is further amended by adding at the end the following new
			 subsection:
					
						(o)Notification to
				residents newly included in flood hazard areaIn revising or updating any areas having
				special flood hazards, the Administrator shall provide to each owner of a
				property to be newly included in such a special flood hazard area, at the time
				of issuance of such proposed revised or updated flood insurance maps, a copy of
				the proposed revised or updated flood insurance maps together with information
				regarding the appeals process under section 1363 (42 U.S.C.
				4104).
						.
				361.Treatment of
			 swimming pool enclosures outside of hurricane seasonChapter I of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4001 et seq.) is amended by adding at the end the
			 following new section:
					
						1325.Treatment of
				swimming pool enclosures outside of hurricane seasonIn the case of any property that is
				otherwise in compliance with the coverage and building requirements of the
				national flood insurance program, the presence of an enclosed swimming pool
				located at ground level or in the space below the lowest floor of a building
				after November 30 and before June 1 of any year shall have no effect on the
				terms of coverage or the ability to receive coverage for such building under
				the national flood insurance program established pursuant to this title, if the
				pool is enclosed with non-supporting breakaway
				walls.
						.
				362.Information
			 regarding multiple perils claimsSection 1345 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4081) is amended by adding at the end the following new
			 subsection:
					
						(d)Information
				regarding multiple perils claims
							(1)In
				generalSubject to paragraph
				(2), if an insured having flood insurance coverage under a policy issued under
				the program under this title by the Administrator or a company, insurer, or
				entity offering flood insurance coverage under such program (in this subsection
				referred to as a participating company) has wind or other
				homeowners coverage from any company, insurer, or other entity covering
				property covered by such flood insurance, in the case of damage to such
				property that may have been caused by flood or by wind, the Administrator and
				the participating company, upon the request of the insured, shall provide to
				the insured, within 30 days of such request—
								(A)a copy of the
				estimate of structure damage;
								(B)proofs of
				loss;
								(C)any expert or
				engineering reports or documents commissioned by or relied upon by the
				Administrator or participating company in determining whether the damage was
				caused by flood or any other peril; and
								(D)the
				Administrator’s or the participating company’s final determination on the
				claim.
								(2)TimingParagraph
				(1) shall apply only with respect to a request described in such paragraph made
				by an insured after the Administrator or the participating company, or both, as
				applicable, have issued a final decision on the flood claim involved and
				resolution of all appeals with respect to such
				claim.
							.
				363.FEMA authority
			 to reject transfer of policiesSection 1345 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4081) is amended by adding at the end the following new
			 subsection:
					
						(e)FEMA authority
				to reject transfer of policiesNotwithstanding any other
				provision of this Act, the Administrator may, at the discretion of the
				Administrator, refuse to accept the transfer of the administration of policies
				for coverage under the flood insurance program under this title that are
				written and administered by any insurance company or other insurer, or any
				insurance agent or
				broker.
						.
				364.Appeals
					(a)Television and
			 radio announcementSection
			 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104), as
			 amended by the preceding provisions of this subtitle, is further
			 amended—
						(1)in subsection (a),
			 by adding at the end the following new paragraph:
							
								(5)by notifying a local television and radio
				station,
								;
				and
						(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: “and shall notify a local television and radio station at least once
			 during the same 10-day period”.
						(b)Extension of
			 appeals periodSubsection (b) of section 1363 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4104(b)) is
			 amended—
						(1)by striking
			 (b) The Director and inserting (b)(1) The
			 Administrator; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)The Administrator shall grant an extension
				of the 90-day period for appeals referred to in paragraph (1) for 90 additional
				days if an affected community certifies to the Administrator, after the
				expiration of at least 60 days of such period, that the community—
									(A)believes there are property owners or
				lessees in the community who are unaware of such period for appeals; and
									(B)will utilize the extension under this
				paragraph to notify property owners or lessees who are affected by the proposed
				flood elevation determinations of the period for appeals and the opportunity to
				appeal the determinations proposed by the
				Administrator.
									.
						(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) shall apply with respect to any
			 flood elevation determination for any area in a community that has not, as of
			 the date of the enactment of this Act, been issued a Letter of Final
			 Determination for such determination under the flood insurance map
			 modernization process.
					365.Reserve
			 fund
					(a)EstablishmentChapter I of the National Flood Insurance
			 Act of 1968 is amended by inserting after section 1310 (42 U.S.C. 4017) the
			 following new section:
						
							1310A.Reserve
				fund
								(a)Establishment of
				reserve fundIn carrying out the flood insurance program
				authorized by this title, the Administrator shall establish in the Treasury of
				the United States a National Flood Insurance Reserve Fund (in this section
				referred to as the Reserve Fund) which shall—
									(1)be an account
				separate from any other accounts or funds available to the Administrator;
				and
									(2)be available for
				meeting the expected future obligations of the flood insurance program.
									(b)Reserve
				ratioSubject to the phase-in requirements under subsection (d),
				the Reserve Fund shall maintain a balance equal to—
									(1)1 percent of the
				sum of the total potential loss exposure of all outstanding flood insurance
				policies in force in the prior fiscal year; or
									(2)such higher
				percentage as the Administrator determines to be appropriate, taking into
				consideration any circumstance that may raise a significant risk of substantial
				future losses to the Reserve Fund.
									(c)Maintenance of
				reserve ratio
									(1)In
				generalThe Administrator shall have the authority to establish,
				increase, or decrease the amount of aggregate annual insurance premiums to be
				collected for any fiscal year necessary—
										(A)to maintain the
				reserve ratio required under subsection (b); and
										(B)to achieve such
				reserve ratio, if the actual balance of such reserve is below the amount
				required under subsection (b).
										(2)ConsiderationsIn
				exercising the authority under paragraph (1), the Administrator shall
				consider—
										(A)the expected
				operating expenses of the Reserve Fund;
										(B)the insurance loss
				expenditures under the flood insurance program;
										(C)any investment
				income generated under the flood insurance program; and
										(D)any other factor
				that the Administrator determines appropriate.
										(3)LimitationsIn
				exercising the authority under paragraph (1), the Administrator shall be
				subject to all other provisions of this Act, including any provisions relating
				to chargeable premium rates and annual increases of such rates.
									(d)Phase-in
				requirementsThe phase-in requirements under this subsection are
				as follows:
									(1)In
				generalBeginning in fiscal year 2012 and not ending until the
				fiscal year in which the ratio required under subsection (b) is achieved, in
				each such fiscal year the Administrator shall place in the Reserve Fund an
				amount equal to not less than 7.5 percent of the reserve ratio required under
				subsection (b).
									(2)Amount
				satisfiedAs soon as the ratio required under subsection (b) is
				achieved, and except as provided in paragraph (3), the Administrator shall not
				be required to set aside any amounts for the Reserve Fund.
									(3)ExceptionIf
				at any time after the ratio required under subsection (b) is achieved, the
				Reserve Fund falls below the required ratio under subsection (b), the
				Administrator shall place in the Reserve Fund for that fiscal year an amount
				equal to not less than 7.5 percent of the reserve ratio required under
				subsection (b).
									(e)Limitation on
				reserve ratioIn any given fiscal year, if the Administrator
				determines that the reserve ratio required under subsection (b) cannot be
				achieved, the Administrator shall submit a report to the Congress that—
									(1)describes and
				details the specific concerns of the Administrator regarding such
				consequences;
									(2)demonstrates how
				such consequences would harm the long-term financial soundness of the flood
				insurance program; and
									(3)indicates the
				maximum attainable reserve ratio for that particular fiscal year.
									(f)Availability of
				amountsThe reserve ratio requirements under subsection (b) and
				the phase-in requirements under subsection (d) shall be subject to the
				availability of amounts in the National Flood Insurance Fund for transfer under
				section 1310(a)(10), as provided in section
				1310(f).
								.
					(b)FundingSubsection
			 (a) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)),
			 as amended by the preceding provisions of this Act, is further amended by
			 adding at the end the following new paragraph:
						
							(10)for transfers to the National Flood
				Insurance Reserve Fund under section 1310A, in accordance with such
				section.
							.
					366.CDBG
			 eligibility for flood insurance outreach activities and community building code
			 administration grantsSection
			 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a))
			 is amended—
					(1)in paragraph (24),
			 by striking and at the end;
					(2)in paragraph (25),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
						
							(26)supplementing existing State or local
				funding for administration of building code enforcement by local building code
				enforcement departments, including for increasing staffing, providing staff
				training, increasing staff competence and professional qualifications, and
				supporting individual certification or departmental accreditation, and for
				capital expenditures specifically dedicated to the administration of the
				building code enforcement department, except that, to be eligible to use
				amounts as provided in this paragraph—
								(A)a building code enforcement department
				shall provide matching, non-Federal funds to be used in conjunction with
				amounts used under this paragraph in an amount—
									(i)in the case of a building code enforcement
				department serving an area with a population of more than 50,000, equal to not
				less than 50 percent of the total amount of any funds made available under this
				title that are used under this paragraph;
									(ii)in the case of a building code enforcement
				department serving an area with a population of between 20,001 and 50,000,
				equal to not less than 25 percent of the total amount of any funds made
				available under this title that are used under this paragraph; and
									(iii)in the case of a building code enforcement
				department serving an area with a population of less than 20,000, equal to not
				less than 12.5 percent of the total amount of any funds made available under
				this title that are used under this paragraph,
									except that the Secretary may
				waive the matching fund requirements under this subparagraph, in whole or in
				part, based upon the level of economic distress of the jurisdiction in which is
				located the local building code enforcement department that is using amounts
				for purposes under this paragraph, and shall waive such matching fund
				requirements in whole for any recipient jurisdiction that has dedicated all
				building code permitting fees to the conduct of local building code
				enforcement; and(B)any building code enforcement department
				using funds made available under this title for purposes under this paragraph
				shall empanel a code administration and enforcement team consisting of at least
				1 full-time building code enforcement officer, a city planner, and a health
				planner or similar officer; and
								(27)provision of assistance to local
				governmental agencies responsible for floodplain management activities
				(including such agencies of Indians tribes, as such term is defined in section
				4 of the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C.
				4103)) in communities that participate in the national flood
				insurance program under the National Flood Insurance Act of 1968
				(42 U.S.C. 4001 et
				seq.), only for carrying out outreach activities to encourage
				and facilitate the purchase of flood insurance protection under such Act by
				owners and renters of properties in such communities and to promote educational
				activities that increase awareness of flood risk reduction; except that—
								(A)amounts used as
				provided under this paragraph shall be used only for activities designed
				to—
									(i)identify owners
				and renters of properties in communities that participate in the national flood
				insurance program, including owners of residential and commercial
				properties;
									(ii)notify such
				owners and renters when their properties become included in, or when they are
				excluded from, an area having special flood hazards and the effect of such
				inclusion or exclusion on the applicability of the mandatory flood insurance
				purchase requirement under section 102 of the Flood Disaster Protection Act of
				1973 (42 U.S.C.
				4012a) to such properties;
									(iii)educate such
				owners and renters regarding the flood risk and reduction of this risk in their
				community, including the continued flood risks to areas that are no longer
				subject to the flood insurance mandatory purchase requirement;
									(iv)educate such
				owners and renters regarding the benefits and costs of maintaining or acquiring
				flood insurance, including, where applicable, lower-cost preferred risk
				policies under this title for such properties and the contents of such
				properties;
									(v)encourage such
				owners and renters to maintain or acquire such coverage;
									(vi)notify such owners of where to obtain
				information regarding how to obtain such coverage, including a telephone
				number, mailing address, and Internet site of the Administrator of the Federal
				Emergency Management Agency (in this paragraph referred to as the
				Administrator) where such information is available; and
									(vii)educate local real estate agents in
				communities participating in the national flood insurance program regarding the
				program and the availability of coverage under the program for owners and
				renters of properties in such communities, and establish coordination and
				liaisons with such real estate agents to facilitate purchase of coverage under
				the National Flood Insurance Act of 1968 and increase awareness of flood risk
				reduction;
									(B)in any fiscal
				year, a local governmental agency may not use an amount under this paragraph
				that exceeds 3 times the amount that the agency certifies, as the Secretary, in
				consultation with the Administrator, shall require, that the agency will
				contribute from non-Federal funds to be used with such amounts used under this
				paragraph only for carrying out activities described in subparagraph (A); and
				for purposes of this subparagraph, the term non-Federal funds
				includes State or local government agency amounts, in-kind contributions, any
				salary paid to staff to carry out the eligible activities of the local
				governmental agency involved, the value of the time and services contributed by
				volunteers to carry out such services (at a rate determined by the Secretary),
				and the value of any donated material or building and the value of any lease on
				a building;
								(C)a local governmental agency that uses
				amounts as provided under this paragraph may coordinate or contract with other
				agencies and entities having particular capacities, specialties, or experience
				with respect to certain populations or constituencies, including elderly or
				disabled families or persons, to carry out activities described in subparagraph
				(A) with respect to such populations or constituencies; and
								(D)each local government agency that uses
				amounts as provided under this paragraph shall submit a report to the Secretary
				and the Administrator, not later than 12 months after such amounts are first
				received, which shall include such information as the Secretary and the
				Administrator jointly consider appropriate to describe the activities conducted
				using such amounts and the effect of such activities on the retention or
				acquisition of flood insurance
				coverage.
								.
					367.Technical
			 corrections
					(a)Flood Disaster
			 Protection Act of 1973The
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.) is
			 amended—
						(1)by striking
			 Director each place such term appears, except in section
			 102(f)(3) (42
			 U.S.C. 4012a(f)(3)), and inserting
			 Administrator; and
						(2)in
			 section 201(b) (42
			 U.S.C. 4105(b)), by striking Director’s and
			 inserting Administrator’s.
						(b)National Flood
			 Insurance Act of 1968The
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) is
			 amended—
						(1)by striking
			 Director each place such term appears and inserting
			 Administrator; and
						(2)in section 1363 (42 U.S.C. 4104), by
			 striking Director’s each place such term appears and inserting
			 Administrator’s.
						(c)Federal Flood
			 Insurance Act of 1956Section
			 15(e) of the Federal Flood Insurance Act of 1956 (42 U.S.C. 2414(e))
			 is amended by striking Director each place such term appears and
			 inserting Administrator.
					368.Requiring
			 competition for national flood insurance program policies
					(a)ReportNot later than the expiration of the 90-day
			 period beginning upon the date of the enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency, in consultation with insurance
			 companies, insurance agents and other organizations with which the
			 Administrator has contracted, shall submit to the Congress a report describing
			 procedures and policies that the Administrator shall implement to limit the
			 percentage of policies for flood insurance coverage under the national flood
			 insurance program that are directly managed by the Agency to not more than 10
			 percent of the aggregate number of flood insurance policies in force under such
			 program.
					(b)ImplementationUpon submission of the report under
			 subsection (a) to the Congress, the Administrator shall implement the policies
			 and procedures described in the report. The Administrator shall, not later than
			 the expiration of the 12-month period beginning upon submission of such report,
			 reduce the number of policies for flood insurance coverage that are directly
			 managed by the Agency, or by the Agency’s direct servicing contractor that is
			 not an insurer, to not more than 10 percent of the aggregate number of flood
			 insurance policies in force as of the expiration of such 12-month
			 period.
					(c)Continuation of
			 current agent relationshipsIn carrying out subsection (b), the
			 Administrator shall ensure that—
						(1)agents selling or
			 servicing policies described in such subsection are not prevented from
			 continuing to sell or service such policies; and
						(2)insurance
			 companies are not prevented from waiving any limitation such companies could
			 otherwise enforce to limit any such activity.
						369.Studies of
			 voluntary community-based flood insurance options
					(a)StudiesThe Administrator of the Federal Emergency
			 Management Agency and the Comptroller General of the United States shall each
			 conduct a separate study to assess options, methods, and strategies for
			 offering voluntary community-based flood insurance policy options and
			 incorporating such options into the national flood insurance program. Such
			 studies shall take into consideration and analyze how the policy options would
			 affect communities having varying economic bases, geographic locations, flood
			 hazard characteristics or classifications, and flood management
			 approaches.
					(b)ReportsNot later than the expiration of the
			 18-month period beginning on the date of the enactment of this Act, the
			 Administrator of the Federal Emergency Management Agency and the Comptroller
			 General of the United States shall each submit a report to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate on the results and
			 conclusions of the study such agency conducted under subsection (a), and each
			 such report shall include recommendations for the best manner to incorporate
			 voluntary community-based flood insurance options into the national flood
			 insurance program and for a strategy to implement such options that would
			 encourage communities to undertake flood mitigation activities.
					370.Report on inclusion
			 of building codes in floodplain management criteriaNot later than the expiration of the 6-month
			 period beginning on the date of the enactment of this Act, the Administrator of
			 the Federal Emergency Management Agency shall conduct a study and submit a
			 report to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 regarding the impact, effectiveness, and feasibility of amending section 1361
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102) to include widely
			 used and nationally recognized building codes as part of the floodplain
			 management criteria developed under such section, and shall determine—
					(1)the regulatory,
			 financial, and economic impacts of such a building code requirement on
			 homeowners, States and local communities, local land use policies, and the
			 Federal Emergency Management Agency;
					(2)the resources
			 required of State and local communities to administer and enforce such a
			 building code requirement;
					(3)the effectiveness
			 of such a building code requirement in reducing flood-related damage to
			 buildings and contents;
					(4)the impact of such
			 a building code requirement on the actuarial soundness of the National Flood
			 Insurance Program;
					(5)the effectiveness
			 of nationally recognized codes in allowing innovative materials and systems for
			 flood-resistant construction;
					(6)the feasibility
			 and effectiveness of providing an incentive in lower premium rates for flood
			 insurance coverage under such Act for structures meeting whichever of such
			 widely used and nationally recognized building code or any applicable local
			 building code provides greater protection from flood damage;
					(7)the impact of such a building code
			 requirement on rural communities with different building code challenges than
			 more urban environments; and
					(8)the impact of such
			 a building code requirement on Indian reservations.
					371.Study on
			 graduated risk
					(a)StudyThe National Academy of Sciences shall
			 conduct a study exploring methods for understanding graduated risk behind
			 levees and the associated land development, insurance, and risk communication
			 dimensions, which shall—
						(1)research, review,
			 and recommend current best practices for estimating direct annualized flood
			 losses behind levees for residential and commercial structures;
						(2)rank such
			 practices based on their best value, balancing cost, scientific integrity, and
			 the inherent uncertainties associated with all aspects of the loss estimate,
			 including geotechnical engineering, flood frequency estimates, economic value,
			 and direct damages;
						(3)research, review,
			 and identify current best floodplain management and land use practices behind
			 levees that effectively balance social, economic, and environmental
			 considerations as part of an overall flood risk management strategy;
						(4)identify examples
			 where such practices have proven effective and recommend methods and processes
			 by which they could be applied more broadly across the United States, given the
			 variety of different flood risks, State and local legal frameworks, and
			 evolving judicial opinions;
						(5)research, review,
			 and identify a variety of flood insurance pricing options for flood hazards
			 behind levees which are actuarially sound and based on the flood risk data
			 developed using the top three best value approaches identified pursuant to
			 paragraph (1);
						(6)evaluate and recommend methods to reduce
			 insurance costs through creative arrangements between insureds and insurers
			 while keeping a clear accounting of how much financial risk is being borne by
			 various parties such that the entire risk is accounted for, including
			 establishment of explicit limits on disaster aid or other assistance in the
			 event of a flood; and
						(7)taking into
			 consideration the recommendations pursuant to paragraphs (1) through (3),
			 recommend approaches to communicating the associated risks to community
			 officials, homeowners, and other residents.
						(b)ReportNot
			 later than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the National Academy of Sciences shall submit a report
			 to the Committees on Financial Services and Science, Space, and Technology of
			 the House of Representatives and the Committees on Banking, Housing, and Urban
			 Affairs and Commerce, Science and Transportation of the Senate on the study
			 under subsection (a) including the information and recommendations required
			 under such subsection.
					372.Report on
			 flood-in-progress determinationThe Administrator of the Federal Emergency
			 Management Agency shall review the processes and procedures for determining
			 that a flood event has commenced or is in progress for purposes of flood
			 insurance coverage made available under the national flood insurance program
			 under the National Flood Insurance Act of 1968 and for providing public
			 notification that such an event has commenced or is in progress. In such
			 review, the Administrator shall take into consideration the effects and
			 implications that weather conditions, such as rainfall, snowfall, projected
			 snowmelt, existing water levels, and other conditions have on the determination
			 that a flood event has commenced or is in progress. Not later than the
			 expiration of the 6-month period beginning upon the date of the enactment of
			 this Act, the Administrator shall submit a report to the Congress setting forth
			 the results and conclusions of the review undertaken pursuant to this section
			 and any actions undertaken or proposed actions to be taken to provide for a
			 more precise and technical determination that a flooding event has commenced or
			 is in progress.
				373.Study on
			 repaying flood insurance debtNot later than the expiration of the 6-month
			 period beginning on the date of the enactment of this Act, the Administrator of
			 the Federal Emergency Management Agency shall submit a report to the Congress
			 setting forth a plan for repaying within 10 years all amounts, including any
			 amounts previously borrowed but not yet repaid, owed pursuant to clause (2) of
			 subsection (a) of section 1309 of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4016(a)(2)).
				374.No cause of
			 actionNo cause of action
			 shall exist and no claim may be brought against the United States for violation
			 of any notification requirement imposed upon the United States by this subtitle
			 or any amendment made by this subtitle.
				375.Authority for
			 the corps of engineers to provide specialized or technical services
					(a)In
			 generalNotwithstanding any
			 other provision of law, upon the request of a State or local government, the
			 Secretary of the Army may evaluate a levee system that was designed or
			 constructed by the Secretary for the purposes of the National Flood Insurance
			 Program established under chapter 1 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4011 et
			 seq.).
					(b)RequirementsA
			 levee system evaluation under subsection (a) shall—
						(1)comply with
			 applicable regulations related to areas protected by a levee system;
						(2)be carried out in accordance with such
			 procedures as the Secretary, in consultation with the Administrator of the
			 Federal Emergency Management Agency, may establish; and
						(3)be carried out
			 only if the State or local government agrees to reimburse the Secretary for all
			 cost associated with the performance of the activities.
						ERepeal of the
			 Office of Financial Research
				381.Repeal of the Office
			 of Financial Research
					(a)In
			 generalSubtitle B of title I
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby
			 repealed.
					(b)Conforming
			 amendments to the Dodd-Frank ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
						(1)in section 102(a),
			 by striking paragraph (5);
						(2)in section
			 111—
							(A)in subsection
			 (b)(2)—
								(i)by
			 striking subparagraph (A); and
								(ii)by
			 redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B),
			 (C), and (D), respectively;
								(B)in subsection
			 (c)(1), by striking subparagraphs (C), (D), and (E) and
			 inserting subparagraphs (B), (C), and (D);
							(3)in section
			 112—
							(A)in subsection
			 (a)(2)—
								(i)in
			 subparagraph (A), by striking direct the Office of Financial Research
			 to;
								(ii)by
			 striking subparagraph (B); and
								(iii)by redesignating subparagraphs (C), (D),
			 (E), (F), (G), (H), (I), (J), (K), (L), (M), and (N) as subparagraphs (B), (C),
			 (D), (E), (F), (G), (H), (I), (J), (K), (L), and (M), respectively; and
								(B)in subsection
			 (d)—
								(i)in
			 paragraph (1), by striking the Office of Financial Research, member
			 agencies, and and inserting member agencies and;
								(ii)in
			 paragraph (2), by striking the Office of Financial Research, any member
			 agency, and and inserting any member agency and;
								(iii)in
			 paragraph (3)—
									(I)by striking
			 , acting through the Office of Financial Research, each place it
			 appears; and
									(II)in subparagraph
			 (B), by striking the Office of Financial Research or; and
									(iv)in
			 paragraph (5)(A), by striking , the Office of Financial
			 Research,;
								(4)in section 116, by
			 striking , acting through the Office of Financial Research, each
			 place it appears; and
						(5)by striking
			 section 118.
						(c)Conforming
			 amendment to the Paperwork Reduction ActEffective as of the date
			 specified in section 1100H of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act, section 1100D(a) of such Act is amended to read as
			 follows:
						
							(a)Designation as
				an independent agencySection
				3502(5) of subchapter I of
				chapter 35 of title 44,
				United States Code (commonly known as the Paperwork Reduction Act) is amended
				by inserting the Bureau of Consumer Financial Protection, after
				the Securities and Exchange
				Commission,.
							.
					(d)Technical
			 amendmentsThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended—
						(1)by striking the
			 item relating to section 118; and
						(2)by striking the items relating to subtitle
			 B of title I.
						IVCommittee on the
			 Judiciary
			401.Short
			 titleThis title may be cited
			 as the Help Efficient, Accessible,
			 Low-cost, Timely Healthcare (HEALTH) Act of 2011.
			402.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.403.Compensating
			 patient injury
				(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
				(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				404.Maximizing
			 patient recovery
				(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)Forty percent of
			 the first $50,000 recovered by the claimant(s).
					(2)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
					(3)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
					(4)Fifteen percent of
			 any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
				405.Punitive
			 damages
				(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of
			 the harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et
			 seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product; or
						(C)the defendant
			 caused the medical product which caused the claimant’s harm to be misbranded or
			 adulterated (as such terms are used in chapter V of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 351 et seq.)).
						406.Authorization
			 of payment of future damages to claimants in health care lawsuits
				(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments, in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this title.
				407.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(4)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(5)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(6)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(8)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(9)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(11)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(12)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(13)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and
			 section 351(a) of the Public Health Service
			 Act (42
			 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
				(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				408.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
					(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				409.State
			 flexibility and protection of States’ rights
				(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede
			 chapter 171 of title 28,
			 United States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
					(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 303(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					410.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
			VCommittee on
			 Oversight and Government Reform
			501.Retirement
			 contributions
				(a)Civil Service
			 Retirement System
					(1)Individual
			 contributionsSection 8334(c) of
			 title 5, United States Code, is amended—
						(A)by striking
			 (c) Each and inserting (c)(1) Each; and
						(B)by adding at the
			 end the following:
							
								(2)Notwithstanding any other provision of this
				subsection, the applicable percentage of basic pay under this subsection
				shall—
									(A)except as provided in subparagraph (B)
				or (C), for purposes of computing an amount—
										(i)for a period in calendar year 2013, be
				equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 1.5 percentage points;
										(ii)for a period in calendar year 2014, be
				equal to the applicable percentage under this subsection for calendar year 2013
				(as determined under clause (i)), plus an additional 0.5 percentage point;
										(iii)for a period in calendar year 2015, 2016,
				or 2017, be equal to the applicable percentage under this subsection for the
				preceding calendar year (as determined under clause (ii) or this clause, as the
				case may be), plus an additional 1.0 percentage point; and
										(iv)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (iii));
										(B)for purposes of computing an amount
				with respect to a Member for Member service—
										(i)for a period in calendar year 2013, be
				equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 2.5 percentage points;
										(ii)for a period in calendar year 2014, 2015,
				2016, or 2017, be equal to the applicable percentage under this subsection for
				the preceding calendar year (as determined under clause (i) or this clause, as
				the case may be), plus an additional 1.5 percentage points; and
										(iii)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (ii)); and
										(C)for purposes of computing an amount
				with respect to a Member or employee for Congressional employee service—
										(i)for a period in calendar year 2013,
				be equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 2.5 percentage points;
										(ii)for a period in calendar year
				2014, 2015, 2016, or 2017, be equal to the applicable percentage under this
				subsection for the preceding calendar year (as determined under clause (i) or
				this clause, as the case may be), plus an additional 1.5 percentage points;
				and
										(iii)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (ii)).
										(3)(A)Notwithstanding
				subsection (a)(2), any excess contributions under subsection (a)(1)(A)
				(including the portion of any deposit under this subsection allocable to excess
				contributions) shall, if made by an employee of the United States Postal
				Service or the Postal Regulatory Commission, be deposited to the credit of the
				Postal Service Fund under
				section
				2003 of title 39, rather than the Civil Service Retirement and
				Disability Fund.
									(B)For purposes of this paragraph, the term
				excess contributions, as used with respect to contributions made
				under subsection (a)(1)(A) by an employee of the United States Postal Service
				or the Postal Regulatory Commission, means the amount by which—
										(i)deductions from basic pay of such
				employee which are made under subsection (a)(1)(A), exceed
										(ii)deductions from basic pay of such employee
				which would have been so made if paragraph (2) had not been
				enacted.
										.
						(2)Government
			 contributionsSection 8334(a)(1)(B) of title 5,
			 United States Code, is amended—
						(A)in clause (i), by
			 striking Except as provided in clause (ii), and inserting
			 Except as provided in clause (ii) or (iii),; and
						(B)by adding at the
			 end the following:
							
								(iii)The amount to be contributed under clause
				(i) shall, with respect to a period in any year beginning after December 31,
				2012, be equal to—
									(I)the amount which would otherwise apply
				under clause (i) with respect to such period, reduced by
									(II)the amount by which, with respect to
				such period, the withholding under subparagraph (A) exceeds the amount which
				would otherwise have been withheld from the basic pay of the employee or
				elected official involved under subparagraph (A) based on the percentage
				applicable under subsection (c) for calendar year
				2012.
									.
						(b)Federal
			 Employees’ Retirement System
					(1)Individual
			 contributionsSection 8422(a)(3) of title 5,
			 United States Code, is amended—
						(A)by redesignating
			 subparagraph (B) as subparagraph (C);
						(B)by inserting after subparagraph (A) the
			 following:
							
								(B)Notwithstanding any other provision of this
				paragraph, the applicable percentage under this paragraph for civilian service
				by employees or Members other than revised annuity employees shall—
									(i)except as provided in clause (ii) or
				(iii), for purposes of computing an amount—
										(I)for a period in calendar year 2013, be
				equal to the applicable percentage under this paragraph for calendar year 2012,
				plus an additional 1.5 percentage points;
										(II)for a period in calendar year 2014, be
				equal to the applicable percentage under this paragraph for calendar year 2013
				(as determined under subclause (I)), plus an additional 0.5 percentage point;
										(III)for a period in calendar year 2015, 2016,
				or 2017, be equal to the applicable percentage under this paragraph for the
				preceding calendar year (as determined under subclause (II) or this subclause,
				as the case may be), plus an additional 1.0 percentage point; and
										(IV)for a period in any calendar year
				after 2017, be equal to the applicable percentage under this paragraph for
				calendar year 2017 (as determined under subclause (III));
										(ii)for purposes of computing an amount
				with respect to a Member—
										(I)for a period in calendar year 2013, be
				equal to the applicable percentage under this paragraph for calendar year 2012,
				plus an additional 2.5 percentage points;
										(II)for a period in calendar year 2014, 2015,
				2016, or 2017, be equal to the applicable percentage under this paragraph for
				the preceding calendar year (as determined under subclause (I) or this
				subclause, as the case may be), plus an additional 1.5 percentage points;
				and
										(III)for a period in any calendar year after
				2017, be equal to the applicable percentage under this paragraph for calendar
				year 2017 (as determined under subclause (II)); and
										(iii)for purposes of computing an amount
				with respect to a Congressional employee—
										(I)for a period in calendar year 2013, 2014,
				2015, 2016, or 2017, be equal to the applicable percentage under this paragraph
				for the preceding calendar year (including as increased under this subclause,
				if applicable), plus an additional 1.5 percentage points; and
										(II)for a period in any calendar year
				after 2017, be equal to the applicable percentage under this paragraph for
				calendar year 2017 (as determined under subclause
				(I)).
										; and
				
						(C)in subparagraph
			 (C) (as so redesignated by subparagraph (A))—
							(i)by
			 striking 9.3 each place it appears and inserting
			 12; and
							(ii)by
			 striking 9.8 each place it appears and inserting
			 12.5.
							(2)Government
			 contributionsSection 8423(a)(2) of title 5,
			 United States Code, is amended—
						(A)by striking
			 (2) and inserting (2)(A); and
						(B)by adding at the
			 end the following:
							
								(B)(i)Subject to clauses (ii)
				and (iii), for purposes of any period in any year beginning after December 31,
				2012, the normal-cost percentage under this subsection shall be determined and
				applied as if section 501(b)(1) of the Sequester Replacement Reconciliation Act of
				2012 had not been enacted.
									(ii)Any contributions under this subsection in
				excess of the amounts which (but for clause (i)) would otherwise have been
				payable shall be applied toward reducing the unfunded liability of the Civil
				Service Retirement System.
									(iii)After the unfunded liability of the
				Civil Service Retirement System has been eliminated, as determined by the
				Office, Government contributions under this subsection shall be determined and
				made disregarding this subparagraph.
									(iv)The preceding provisions of this
				subparagraph shall be disregarded for purposes of determining the contributions
				payable by the United States Postal Service and the Postal Regulatory
				Commission.
									.
						502.Annuity
			 supplementSection 8421(a) of
			 title 5, United States Code, is amended—
				(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraphs (3)
			 and (4);
				(2)in paragraph (2), by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4); and
				(3)by adding at the
			 end the following:
					
						(4)(A)Except as provided in
				subparagraph (B), no annuity supplement under this section shall be payable in
				the case of an individual who first becomes subject to this chapter after
				December 31, 2012.
							(B)Nothing in this paragraph applies in
				the case of an individual separating under subsection (d) or (e) of section
				8412.
							.
				503.Contributions
			 to Thrift Savings Fund of payments for accrued or accumulated leave
				(a)Amendments
			 relating to CSRSSection 8351(b) of title 5, United
			 States Code, is amended—
					(1)by striking
			 paragraph (2)(A) and inserting the following:
						
							(2)(A)An employee or Member may contribute to the
				Thrift Savings Fund in any pay period any amount of such employee’s or Member’s
				basic pay for such pay period, and may contribute (by direct transfer to the
				Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under section 5551 or 5552.
				Notwithstanding section 2105(e), in this paragraph the term
				employee includes an employee of the United States Postal
				Service or of the Postal Regulatory Commission.
								;
					(2)by striking
			 subparagraph (B) of paragraph (2); and
					(3)by redesignating
			 subparagraph (C) of paragraph (2) as subparagraph (B).
					(b)Amendments
			 relating to FERSSection 8432(a) of title 5, United
			 States Code, is amended—
					(1)by striking all
			 that precedes paragraph (3) and inserting the following:
						
							(a)(1)An employee or
				Member—
									(A)may contribute to the Thrift Savings
				Fund in any pay period, pursuant to an election under subsection (b), any
				amount of such employee’s or Member’s basic pay for such pay period; and
									(B)may contribute (by direct transfer to
				the Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under section 5551 or
				5552.
									(2)Contributions made under paragraph
				(1)(A) pursuant to an election under subsection (b) shall, with respect to each
				pay period for which such election remains in effect, be made in accordance
				with a program of regular contributions provided in regulations prescribed by
				the Executive Director.
								;
				and
					(2)by adding at the
			 end the following:
						
							(4)Notwithstanding section 2105(e), in this
				subsection the term employee includes an employee of the United
				States Postal Service or of the Postal Regulatory Commission.
							.
					(c)RegulationsThe
			 Executive Director of the Federal Retirement Thrift Investment Board shall
			 promulgate regulations to carry out the amendments made by this section.
				(d)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect 1 year after the date of the
			 enactment of this Act.
				VICommittee on Ways
			 and Means
			ARecapture of
			 overpayments resulting from certain federally-subsidized health
			 insurance
				601.Recapture of
			 overpayments resulting from certain federally-subsidized health
			 insurance
					(a)In
			 generalParagraph (2) of
			 section
			 36B(f) of the Internal Revenue Code of 1986 is amended by
			 striking subparagraph (B).
					(b)Conforming
			 amendmentSo much of paragraph (2) of section 36B(f) of such
			 Code, as amended by subsection (a), as precedes advance payments
			 is amended to read as follows:
						
							(2)Excess advance
				paymentsIf
				the
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2013.
					BSocial security
			 number required to claim the refundable portion of the child tax
			 credit
				611.Social security
			 number required to claim the refundable portion of the child tax
			 credit
					(a)In
			 generalSubsection (d) of
			 section
			 24 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
						
							(5)Identification
				requirement with respect to taxpayer
								(A)In
				generalParagraph (1) shall not apply to any taxpayer for any
				taxable year unless the taxpayer includes the taxpayer’s Social Security number
				on the return of tax for such taxable year.
								(B)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (A) shall be treated as met if the Social Security number of
				either spouse is included on such return.
								(C)LimitationSubparagraph (A) shall not apply to the
				extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds
				the credit allowed under section
				32.
								.
					(b)Omission treated
			 as mathematical or clerical errorSubparagraph (I) of section
			 6213(g)(2) of such Code is amended to read as follows:
						
							(I)an omission of a
				correct Social Security number required under section 24(d)(5) (relating to
				refundable portion of child tax credit), or a correct TIN under section 24(e)
				(relating to child tax credit), to be included on a
				return,
							.
					(c)Conforming
			 amendmentSubsection (e) of section 24 of such Code is amended by
			 inserting With Respect to
			 Qualifying Children after Identification Requirement in the heading
			 thereof.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					CHuman Resources
			 Provisions
				621.Repeal of the
			 program of block grants to States for social services
					(a)RepealsSections 2001 through 2007 of the Social
			 Security Act (42 U.S.C. 1397–1397f) are
			 repealed.
					(b)Conforming
			 amendments
						(1)Section 404(d) of
			 the Social Security Act (42 U.S.C. 604(d)) is amended—
							(A)in paragraph (1),
			 by striking any or all of the following provisions of law: and
			 all that follows through The and inserting
			 the;
							(B)in paragraph
			 (3)—
								(i)by
			 striking rules and all that follows through
			 any amount paid and inserting rules.—Any amount
			 paid;
								(ii)by
			 striking a provision of law specified in paragraph (1) and
			 inserting the Child Care and Development Block Grant Act of
			 1990; and
								(iii)by
			 striking subparagraph (B); and
								(C)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
							(2)Section 422(b) of
			 the Social Security Act (42 U.S.C. 622(b)) is amended—
							(A)in paragraph
			 (1)(A)—
								(i)by
			 striking administers or supervises and inserting
			 administered or supervised; and
								(ii)by
			 striking subtitle 1 of title XX and inserting subtitle A
			 of title XX (as in effect before the repeal of such subtitle);
			 and
								(B)in paragraph (2),
			 by striking under subtitle 1 of title XX,.
							(3)Section 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—
							(A)in paragraph (4),
			 by striking , under subtitle 1 of title XX of this Act,;
			 and
							(B)in paragraph (8),
			 by striking XIX, or XX and inserting or
			 XIX.
							(4)Section 472(h)(1)
			 of the Social Security Act (42 U.S.C. 672(h)(1)) is amended by
			 striking the 2nd sentence.
						(5)Section 473(b) of
			 the Social Security Act (42 U.S.C. 673(b)) is amended—
							(A)in paragraph (1),
			 by striking (3) and inserting (2);
							(B)in paragraph (4),
			 by striking paragraphs (1) and (2) and inserting
			 paragraph (1); and
							(C)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively.
							(6)Section 504(b)(6)
			 of the Social Security Act (42 U.S.C. 704(b)(6)) is amended in
			 each of subparagraphs (A) and (B) by striking XIX, or XX and
			 inserting or XIX.
						(7)Section 1101(a)(1)
			 of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by
			 striking the penultimate sentence.
						(8)Section 1128(h) of
			 the Social Security Act (42 U.S.C. 1320a–7(h)) is
			 amended—
							(A)by adding
			 or at the end of paragraph (2); and
							(B)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
							(9)Section 1128A(i)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7a(i)(1)) is amended by striking or subtitle 1 of
			 title XX.
						(10)Section
			 1132(a)(1) of the Social Security Act (42 U.S.C. 1320b–2(a)(1)) is
			 amended by striking XIX, or XX and inserting or
			 XIX.
						(11)Section
			 1902(e)(13)(F)(iii) of the Social Security Act (42 U.S.C. 1396a(e)(13)(F)(iii)) is
			 amended—
							(A)by striking
			 Exclusions and inserting
			 Exclusion; and
							(B)by striking
			 an agency that determines eligibility for a program established under
			 the Social Services Block Grant established under title XX or.
							(12)The heading for
			 title XX of the Social Security Act is amended by striking
			 BLOCK GRANTS TO STATES
			 FOR SOCIAL SERVICES and inserting
			 HEALTH PROFESSIONS
			 DEMONSTRATIONS AND ENVIRONMENTAL HEALTH CONDITION
			 DETECTION.
						(13)The heading for
			 subtitle A of title XX of the Social Security Act is amended by striking
			 Block Grants to States for
			 Social Services and inserting Health Professions Demonstrations and
			 Environmental Health Condition Detection.
						(14)Section
			 16(k)(5)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(k)(5)(B)(i)) is amended by striking , or title
			 XX,.
						(15)Section 402(b)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C.
			 1612(b)(3)) is amended by striking subparagraph (B) and
			 redesignating subparagraph (C) as subparagraph (B).
						(16)Section 245A(h)(4)(I) of the Immigration
			 Reform and Control Act of 1986 (8 U.S.C. 1255a(h)(4)(I)) is amended
			 by striking , XVI, and XX and inserting and
			 XVI.
						(17)Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended—
							(A)in subsection
			 (a)(2)—
								(i)in
			 subparagraph (B)—
									(I)by striking
			 — and all that follows through (i);
									(II)by striking
			 or at the end of clause (i); and
									(III)by striking
			 clause (ii); and
									(ii)in
			 subparagraph (D)(ii), by striking or title XX; and
								(B)in subsection
			 (o)(2)(B)—
								(i)by
			 striking or title XX each place it appears; and
								(ii)by
			 striking or XX.
								(18)Section 201(b) of
			 the Indian Child Welfare Act of 1978 (25 U.S.C. 1931(b)) is amended by
			 striking titles IV–B and XX each place it appears and inserting
			 part B of title IV.
						(19)Section
			 3803(c)(2)(C) of title 31, United States Code, is amended by
			 striking clause (vi) and redesignating clauses (vii) through (xvi) as clauses
			 (vi) through (xv), respectively.
						(20)Section
			 14502(d)(3) of title 40, United States Code, is amended—
							(A)by striking
			 and title XX; and
							(B)by striking
			 , 1397 et seq..
							(21)Section
			 2006(a)(15) of the Public Health Service Act (42 U.S.C. 300z–5(a)(15)) is
			 amended by striking and title XX.
						(22)Section 203(b)(3)
			 of the Older Americans Act of 1965 (42 U.S.C. 3013(b)(3)) is amended by
			 striking XIX, and XX and inserting and
			 XIX.
						(23)Section 213 of
			 the Older Americans Act of 1965 (42 U.S.C. 3020d) is amended by
			 striking or title XX.
						(24)Section 306(d) of
			 the Older Americans Act of 1965 (42 U.S.C. 3026(d)) is amended in
			 each of paragraphs (1) and (2) by striking titles XIX and XX and
			 inserting title XIX.
						(25)Section 2605 of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is
			 amended in each of subsections (b)(4) and (j) by striking under title XX
			 of the Social Security Act,.
						(26)Section 602 of
			 the Child Development Associate Scholarship Assistance Act of 1985
			 (42 U.S.C.
			 10901) is repealed.
						(27)Section 3(d)(1)
			 of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C.
			 14402(d)(1)) is amended by striking subparagraph (C) and
			 redesignating subparagraphs (D) through (K) as subparagraphs (C) through (J),
			 respectively.
						(c)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect on October 1, 2012.
					VIISequester
			 replacement
			701.Short
			 titleThis title may be cited
			 as the Sequester Replacement Act of
			 2012.
			702.Protecting
			 veterans programs from sequesterSection 256(e)(2)(E) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is repealed.
			703.Achieving $19
			 billion in discretionary savings
				(a)Revised 2013
			 discretionary spending limitParagraph (2) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						(2)with respect to
				fiscal year 2013, for the discretionary category, $1,047,000,000,000 in new
				budget
				authority;
						.
				(b)Discretionary
			 savingsSection 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
					
						(A)Fiscal year
				2013
							(i)Fiscal year 2013
				adjustmentOn January 2, 2013, the discretionary category set
				forth in section 251(c)(2) shall be decreased by $19,104,000,000 in budget
				authority.
							(ii)Supplemental
				sequestration orderOn January 15, 2013, OMB shall issue a
				supplemental sequestration report for fiscal year 2013 and take the form of a
				final sequestration report as set forth in section 254(f)(2) and using the
				procedures set forth in section 253(f), to eliminate any discretionary spending
				breach of the spending limit set forth in section 251(c)(2) as adjusted by
				clause (i), and the President shall order a sequestration, if any, as required
				by such
				report.
							.
				704.Conforming
			 amendments to section 314 of the Congressional Budget and Impoundment Control
			 Act of 1974Section 314(a) of
			 the Congressional Budget Act of 1974 is amended to read as follows:
				
					(a)Adjustments
						(1)In
				generalThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make adjustments as set forth in paragraph
				(2) for a bill or joint resolution, amendment thereto or conference report
				thereon, by the amount of new budget authority and outlays flowing therefrom in
				the same amount as required by section 251(b) of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
						(2)Matters to be
				adjustedThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make the adjustments referred to in paragraph
				(1) to—
							(A)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a);
							(B)the budgetary
				aggregates as set forth in the appropriate concurrent resolution on the budget;
				and
							(C)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the
				budget.
							.
			705.Treatment for
			 PAYGO purposesThe budgetary
			 effects of this Act and any amendment made by it shall not be entered on either
			 PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
			706.Elimination of the
			 fiscal year 2013 sequestration for defense direct spendingAny sequestration order issued by the
			 President under the Balanced Budget and Emergency Deficit Control Act of 1985
			 to carry out reductions to direct spending for the defense function (050) for
			 fiscal year 2013 pursuant to section 251A of such Act shall have no force or
			 effect.
			
	
		
			Passed the House of
			 Representatives May 10, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		May 15, 2012
		Read the second time and placed on the
		  calendar
	
